________________________________________________

 

CREDIT AGREEMENT

dated as of April 14, 2000

among

SUNBURY GENERATION, LLC,

as Borrower

BAYERISCHE LANDESBANK GIROZENTRALE,

CAYMAN ISLANDS BRANCH,

as WC Lender

The Term Lenders Party Hereto From Time to Time

and

BAYERISCHE LANDESBANK GIROZENTRALE,

NEW YORK BRANCH,

as Administrative Agent

___________________________

BAYERISCHE LANDESBANK GIROZENTRALE,

NEW YORK BRANCH

Arranger and Syndication Agent

 

________________________________________________

 

TABLE OF CONTENTS

SECTION 1. DEFINITIONS 

1

1.01 Defined Terms 

1

1.02 Terms Generally 

18

1.03 Accounting Terms 

19

SECTION 2. THE CREDITS 

19

2.01 Commitments 

19

2.02 WC Borrowings and Term Loans 

19

2.03 Requests for WC Borrowings 

20

2.04 Funding of Loans 

21

2.05 Termination and Reduction of WC Commitment 

21

2.06 Repayment of Loans; Evidence of Debt 

22

2.07 Voluntary Prepayment of Loans 

22

2.08 Mandatory Prepayment of Loans 

23

2.09 Payments Generally; Pro Rata Treatment; Sharing of Setoffs 

24

2.10 Extension of WC Commitment 

25

SECTION 3. INTEREST, FEES, YIELD PROTECTION, ETC. 

26

3.01 Interest 

26

3.02 Interest Elections 

26

3.03 Fees 

28

3.04 Alternate Rate of Interest 

28

3.05 Increased Costs; Illegality 

28

3.06 Break Funding Payments 

30

3.07 Taxes 

30

3.08 Mitigation Obligations 

32

SECTION 4. REPRESENTATIONS AND WARRANTIES 

32

4.01 Status and Ownership 

32

4.02 Power and Authority 

33

4.03 Execution and Binding Effect 

33

4.04 Governmental Approvals; No Conflicts 

33

4.05 Licenses and Permits 

33

4.06 Financial Condition; No Material Adverse Change 

34

4.07 Title to and Condition of Properties 

34

4.08 Leases 

35

4.09 Litigation and Environmental Matters 

36

4.10 Compliance with Laws and Agreements 

36

4.11 Regulatory Status 

36

4.12 Taxes 

36

4.13 ERISA

37

4.14 Disclosure 

37

4.15 Subsidiaries 

37

4.16 Insurance 

37

4.17 Labor Matters 

37

4.18 Solvency 

38

4.19 Security Documents 

38

4.20 Federal Reserve Regulations 

39

SECTION 5. CONDITIONS 

39

5.01 Effective Date 

39

5.02 Each Borrowing 

43

SECTION 6. AFFIRMATIVE COVENANTS 

43

6.01 Financial Statements and Other Information 

44

6.02 Notices of Material Events 

45

6.03 Existence; Conduct of Business 

46

6.04 Payment of Obligations 

46

6.05 Performance of Material Project Contracts 

46

6.06 Maintenance of Properties 

46

6.07 Books and Records; Inspection Rights 

47

6.08 Compliance with Laws 

47

6.09 Use of Proceeds 

47

6.10 Information Regarding Collateral 

47

6.11 Insurance 

48

6.12 Casualty and Condemnation 

48

6.13 Debt Service Reserve Account 

49

6.14 Application of Operating Cash Flow 

50

6.15 Environmental Compliance 

52

6.16 Hedging Agreements 

52

6.17 Further Assurances 

52

SECTION 7. NEGATIVE COVENANTS 

53

7.01 Debt; Preferred Equity Interests 

53

7.02 Liens 

53

7.03 Fundamental Changes 

55

7.04 Investments, Loans, Advances, Guarantees and Acquisitions 

55

7.05 Capital Expenditures 

55

7.06 Asset Sales 

55

7.07 Sale and Lease-Back Transactions 

56

7.08 Hedging Agreements 

56

7.09 Restricted Payments

56

7.10 Transactions with Affiliates 

56

7.11 Modification of Material Contracts and Other Documents 

57

SECTION 8. EVENTS OF DEFAULT 

57

SECTION 9. THE ADMINISTRATIVE AGENT 

60

9.01 Appointment 

60

9.02 General Nature of Administrative Agent's Duties 

60

9.03 Exercise of Powers 

61

9.04 General Exculpatory Provisions 

61

9.05 Administration by the Administrative Agent 

62

9.06 Lenders Not Relying on Administrative Agent or Other Lenders 

63

9.07 Indemnification 

63

9.08 Administrative Agent in its Individual Capacity 

64

9.09 Holders of Notes 

64

9.10 Successor Administrative Agent 

64

9.11 Additional Administrative Agents 

65

9.12 Calculations 

65

9.13 Other Agents 

65

SECTION 10. MISCELLANEOUS 

66

10.01 Notices 

66

10.02 Waivers; Amendments 

67

10.03 Expenses; Indemnity; Damage Waiver 

69

10.04 Successors and Assigns 

70

10.05 Survival 

72

10.06 Counterparts; Integration; Effectiveness 

72

10.07 Severability 

73

10.08 Right of Setoff 

73

10.09 Governing Law; Jurisdiction; Consent to Service of Process 

74

10.10 WAIVER OF JURY TRIAL 

74

10.11 Headings 

75

10.12 Interest Rate Limitation 

75

ANNEX I              Principal Payment Schedule

>  

SCHEDULES

:



Schedule 1.01A

Material Project Contracts

Schedule 1.01B

Mortgaged Properties

Schedule 4.05(a)

Required Permits

Schedule 4.05(b)

Environmental Permits

Schedule 4.07(a)

Title Exceptions

Schedule 4.07(b)

Condition of Assets

Schedule 4.07(c)

Real Estate

Schedule 4.07(d)

Condemnation; First Refusal Rights

Schedule 4.08

Leases

Schedule 4.09

Litigation and Environmental Matters

Schedule 4.16

Insurance

Schedule 7.02

Existing Liens

Schedule 7.04

Existing Investments

EXHIBITS

:



Exhibit A-1

Form of WC Note

Exhibit A-2

Form of Term Note

Exhibit B

Form of Assignment Agreement

Exhibit C

Form of Borrowing/Continuation Request

Exhibit D

Form of Contract Assignment

Exhibit E

Form of Subordination Agreement

Exhibit F

Form of PPL Letter of Credit

Exhibit G

Form of Debt Service Reserve Letter of Credit

Exhibit H

Form of Security Agreement

Exhibit I

Form of Opinion of Counsel

   



    CREDIT AGREEMENT, dated as of April 14, 2000, among SUNBURY GENERATION, LLC,
BAYERISCHE LANDESBANK GIROZENTRALE, CAYMAN ISLANDS BRANCH, as WC Lender, the
Term Lenders party hereto from time to time and BAYERISCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH, as Administrative Agent.

    The parties hereto agree as follows:

> > > > > SECTION 1.    DEFINITIONS

    1.01    Defined Terms

            As used in this Agreement, the following terms have the meanings
specified in this Section.

            "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

            "Administrative Agent" means Bayerische Landesbank Girozentrale, New
York Branch, in its capacity as administrative agent for the Lenders hereunder.

            "Affiliate" means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

            "Affiliate Agreements" means, collectively, the Anthracite Silt
Supply Agreement dated as of November 1, 1999 between the Borrower and Penfield,
the Services Agreement dated as of November 1, 1999 between the Borrower and
Penfield, the Power Purchase Agreement dated as of January 15, 2000 between the
Borrower and ESI, the Brokering and Dispatch Agreement dated as of January 15,
2000 between the Borrower and ESI, the Master Affiliated Interest Agreement
dated as of May 21, 1997 among the Borrower, WPSR and other Affiliates of WPSR,
and the Tax Allocation Agreement dated as of September 1, 1994 among the
Borrower, WPSR and other affiliates of WPSR, and any future agreements approved
by the Administrative Agent to which the Borrower and any Affiliate or
Affiliates are parties.

            "Applicable Term Margin" means, at all times during the applicable
period set forth below: (a) with respect to Term Eurodollar Borrowings the
percentage per annum set forth below adjacent to the applicable period under the
heading "Eurodollar Margin"; and (b) with respect to Term Federal Funds
Borrowings, the percentage per annum set forth below adjacent to the applicable
period under the heading "Federal Funds Margin."

Period

Eurodollar Margin

Federal Funds Margin

Initial Funding Date through March 31, 2004

1.25%

1.75%

April 1, 2004 through March 31, 2008

1.50%

2.00%

April 1, 2008 through March 31, 2012

1.75%

2.25%

April 1, 2012 through March 31, 2016

2.00%

2.50%

April 1, 2016 through March 31, 2018

2.25%

2.75%

            "Applicable WC Margin" means (i) in the case of Eurodollar Loans,
1.25% per annum, and (ii) in the case of Federal Funds Loans, 2.00% per annum.

            "Assignment Agreement" means an assignment and acceptance agreement,
substantially in the form of Exhibit B or in any other form approved by the
Administrative Agent and the Borrower, entered into by a Lender and an assignee
(with the consent of the Borrower, if required by Section 10.04) and accepted by
the Administrative Agent.

            "Available Debt Service Reserve Account Balance" means, as of any
date of determination, the amount equal to the lesser of (i) the amount of cash
held in the Debt Service Reserve Account on such date plus the liquidation value
(either giving effect to or assuming sale on such date) of Eligible Investments
held in the Debt Service Reserve Account on such date, net of selling expenses
(collectively, "available cash"), and (ii) the difference, if positive, between
(A) the available cash in the Debt Service Reserve Account on such date, and (B)
the Debt Service Reserve Requirement on such date.

            "Available WC Commitment" means (i) at any time when the Debt
Service Coverage Ratio, as shown in the most recent Quarterly Certificate
delivered by the Borrower, is equal to or greater than 1.00, the excess, if any,
of the WC Commitment Amount over the total WC Loans outstanding to the Borrower,
and (ii) at any time when the Debt Service Coverage Ratio as shown in the most
recent such Quarterly Certificate is less than 1.00, zero.

            "Board" means the Board of Governors of the Federal Reserve System
of the United States of America.

            "Borrower" means Sunbury Generation, LLC, a Delaware limited
liability company.

            "Borrowing" means a borrowing consisting of one or more Loans of the
same Type and Interest Period, if applicable, made, continued or converted on
the same Business Day.

            "Borrowing Request" means a request by the Borrower for a Borrowing
pursuant to Section 2.03, substantially in the form of Exhibit C with
appropriate modifications and insertions.

            "Business Day" means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed, provided that, when used in connection with a Eurodollar
Borrowing, the term "Business Day" shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.

            "Capital Expenditures" of any Person means expenditures (whether
paid in cash or other consideration or accrued as a liability) for fixed or
capital assets (excluding (i) any capitalized interest and any such asset
acquired in connection with normal replacement and maintenance programs properly
charged to current operations, (ii) any replacement assets acquired with the
proceeds of insurance, (iii) purchases of emissions allowances and (iv)
purchases of fuel inventory) made by such Person.

            "Capital Lease Obligations" of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

            "Change in Control" means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
WPSR or any Affiliate thereof, of shares representing more than 50% of the
aggregate ordinary voting power or economic interests represented by the issued
and outstanding equity securities of PDI on a fully diluted basis without the
prior written consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed), (b) the failure of PDI or any Affiliate
thereof to own directly, beneficially and of record, more than 50% of the
aggregate ordinary voting power represented by the outstanding membership
interests of the Borrower on a fully diluted basis, in each case, without the
prior written consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed), or (c) the acquisition by any Person or
group, other than PDI, WPSR and any Affiliates thereof, of Control over the
Borrower (other than through the ownership of membership interests in the
Borrower), or operating control over the Project, by contract or otherwise,
without the prior written consent of the Required Lenders (such consent not to
be unreasonably withheld or delayed). To avoid uncertainty in the interpretation
of this definition, in the event of any dispute as to whether any required
consent has been unreasonably withheld or delayed by any party hereto, the
consent at issue shall be conclusively presumed not to have been given by such
party until either (x) such party shall have given its express written consent
to the matter at issue or (y) a final, nonappealable judgment shall have been
issued by a court of competent jurisdiction determining that such party acted
unreasonably in withholding or delaying its consent and directing such party to
give its consent.

            "Change in Law" means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 3.07(b), by any lending office of such Lender or by such
Lender's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

            "Code" means the Internal Revenue Code of 1986, as amended from time
to time.

            "Collateral" means any and all "Collateral" or "Mortgaged Property,"
as defined in any applicable Security Document.

            "Continuation Request" means a request by the Borrower to continue
Eurodollar Loans pursuant to Section 3.02, substantially in the form of Exhibit
C with appropriate modifications and insertions.

            "Contract Assignment" means an Assignment of Contracts and Licenses,
substantially in the form of Exhibit D, from the Borrower to the Administrative
Agent for the benefit of the Lenders.

            "Control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The terms "Controlling" and "Controlled" have meanings correlative thereto.

            "Debt" of any Person means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, (f) all Debt of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Debt secured thereby has been assumed, (g) all
Guarantees by such Person of Debt of others, (h) all Capital Lease Obligations
of such Person, (i) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor, but shall
not include current accounts payable incurred in the ordinary course of
business.

            "Debt Service" for any specified fiscal period, means the sum of (a)
all interest expense (including the interest component of Capital Lease
Obligations and allowance for borrowed funds used during construction),
commitment and other fees, and hedging costs paid or payable by the Borrower in
respect of all Debt of the Borrower (other than WC Loans and Subordinated Debt)
during such period, and (b) the aggregate amount of all payments of principal of
Debt of the Borrower (other than WC Loans and Subordinated Debt) made or
scheduled to be made by the Borrower during such period.

            "Debt Service Coverage Ratio" means, for any specified fiscal
quarter of the Borrower, the quotient of (a) the aggregate Net Operating Cash
Flow of the Borrower for the four consecutive fiscal quarters ended on the last
day of such quarter, divided by (b) the aggregate Debt Service of the Borrower
for the four consecutive fiscal quarters ended on the last day of such quarter.

            "Debt Service Reserve Account" has the meaning assigned to such term
in Section 6.13(a).

            "Debt Service Reserve Letter of Credit" means an irrevocable standby
letter of credit substantially in the form of Exhibit G, issued by an Eligible
Bank in favor of the Administrative Agent, as agent for the Lenders, with an
expiration date no earlier than one year from the date of issuance.

            "Debt Service Reserve Requirement" means, as of the date of any
determination, the excess, if any, of (i) the sum of (a) interest in respect of
the Term Loans payable during the period of six months commencing on the day
next following the end of the most recent fiscal quarter ended on or before the
date of determination, calculated for such period by giving effect to the
weighted average interest rate in effect with respect to such Loans at the end
of such quarter and the payments described in the following clause, and (b)
scheduled payments of principal of the Term Loans during such six-month period,
over (ii) the amount available to be drawn under any unexpired Debt Service
Reserve Letter of Credit then held by the Administrative Agent.

            "Default" means any event or condition which constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

            "Determination Date" means, consecutively, each of December 31, 2005
and December 31, 2011.

            "dollars" or "$" refers to lawful money of the United States of
America.

            "Effective Date" means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

            "Eligible Bank" means a commercial bank having combined capital and
surplus of at least $100,000,000 and a short-term credit rating of "P-1" from
Moody's and "A-1" from Standard & Poor's, and otherwise reasonably satisfactory
to the Administrative Agent.

            "Eligible Investments" means any of the following: (i) demand
deposits, time deposits or certificates of deposit maturing in 30 days or less
from the date of issuance of any commercial bank having a combined capital and
surplus of at least $100,000,000 and a short-term credit rating of P-1 from
Moody's and A-1 from Standard & Poor's on the date of deposit or purchase; (ii)
direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in 30 days or less from the date of
investment; (iii) commercial paper maturing in 30 days or less from the date of
investment having a rating of P-1 from Moody's or A-1 from Standard & Poor's on
the date of investment; and (iv) money market funds having, at the time of the
investment, ratings of at least P-1 by Moody's and A-1 from Standard & Poor's.

            "Environmental Laws" means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

            "Environmental Liability" means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

            "Environmental Permit" has the meaning assigned to such term in
Section 4.05(b).

            "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

            "ERISA Affiliate" means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

            "ERISA Event" means (a) any "reportable event," as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an "accumulated funding deficiency" (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

            "ESI" means WPS Energy Services, Inc., a wholly-owned indirect
Subsidiary of WPSR.

            "Eurodollar" when used in conjunction with the term "Loan" or
"Borrowing," means a Loan or Borrowing which bears interest at a rate determined
by reference to the Adjusted LIBO Rate.

            "Event of Default" has the meaning assigned to such term in Article
8.

            "Excluded Taxes" means, with respect to any Lender, any other
recipient of any payment to be made by or on account of any obligation of the
Borrower under any Loan Document or the Administrative Agent, (a) income or
franchise taxes imposed on (or measured by) its income or capital by the United
States of America or the Federal Republic of Germany, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction to which any such
Lender, other recipient or the Administrative Agent is subject, and (c) in the
case of a Foreign Lender, any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender's failure to comply with Section 3.07(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or at the time of assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.07(a).

            "Federal Funds Effective Rate" for any period, means a fluctuating
interest rate per annum equal to, for each day during such period, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on that day (or if any
day is not a Business Day, on the next preceding Business Day), as published on
the next succeeding Business Day by the Federal Reserve Bank of New York or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

            "Federal Funds" when used in conjunction with the term "Loan" or
"Borrowing," means a Loan or Borrowing which bears interest at a rate determined
by reference to the Federal Funds Effective Rate.

            "FERC" means the United States Federal Energy Regulatory Commission.

            "Financial Officer" means the chief financial officer, principal
accounting officer, vice president in charge of finance or accounting,
treasurer, or controller, any assistant treasurer or assistant controller, or
any manager performing analogous limited liability company functions, of the
Borrower.

            "Foreign Lender" means any Lender that is organized under the laws
of any jurisdiction other than the United States of America or any state thereof
or the District of Columbia.

            "Fuel Subordination Agreement" means the Fuel Subordination
Agreement of even date herewith among the Administrative Agent, Penfield and the
Borrower.

            "GAAP" means generally accepted accounting principles in the United
States of America, consistently applied.

            "Governmental Authority" means the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

            "Guarantee" of or by any Person (the "guarantor") means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Debt or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor as to enable the primary obligor to pay such Debt or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Debt or obligation, provided that the term "Guarantee"
shall not include endorsements for collection or deposit in the ordinary course
of business.

            "Hazardous Materials" means all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

            "Hedging Agreement" means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

            "Historical Average DSCR" means the average of the Debt Service
Coverage Ratios shown on all of the Quarterly Certificates delivered by the
Borrower during (i) the period from the date of this Agreement to the first
Determination Date, in the case of the first Renewal Date, or (ii) the period
from the first Determination Date to the second Determination Date, in the case
of the second Renewal Date.

            "Historical Minimum DSCR" means the lowest Debt Service Coverage
Ratio shown on any Quarterly Certificate delivered by the Borrower during (i)
the period from the date of this Agreement to the first Determination Date, in
the case of the first Renewal Date, or (ii) the period from the first
Determination Date to the second Determination Date, in the case of the second
Renewal Date.

            "Holding Company Act" means the Public Utility Holding Company Act
of 1935, as amended.

            "Indemnified Taxes" means Taxes other than Excluded Taxes.

            "Indemnitee" has the meaning assigned to such term in Section
10.03(b).

            "Independent Engineer" means Parsons Energy & Chemicals Group Inc.

            "Initial Funding Date" means the date, on or after the Effective
Date, on which the Borrower proposes to borrow the Term Loans pursuant to a
Borrowing Request delivered in accordance with this Agreement.

            "Interest Payment Date" means (a) with respect to any Eurodollar
Borrowing, the last day of the Interest Period applicable to such Eurodollar
Borrowing and, in the case of a Eurodollar Borrowing with an Interest Period of
more than six months' duration, the day prior to the last day of such Interest
Period that occurs at an interval of six months' duration after the first day of
such Interest Period, and (b) with respect to any Federal Funds Borrowing, the
last day of each March, June, September and December.

            "Interest Period" means, with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three,
six, nine or twelve months (or any other number of months less than twelve, if
made available by the Administrative Agent) thereafter, as the Borrower may
elect, provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Eurodollar Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent continuation of such Eurodollar Borrowing.

            "Knowledge" means the actual knowledge, after due inquiry, of the
officers or managers of the Borrower charged with responsibility for the
relevant function or matter.

            "Lender" means, depending on the context, the WC Lender or any Term
Lender.

            "LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate of interest per annum equal to the rate appearing on
Page 3750 of the Telerate Service (or on any successor or substitute page of
such Service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.

            "Lien" means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

            "Loan" means any WC Loan or any Term Loan, as applicable; "Loans"
means any or all of the WC Loans and the Term Loans.

            "Loan Documents" means this Agreement, the WC Note, the Term Notes,
each Subordination Agreement, the Fuel Subordination Agreement and the Security
Documents.

            "LOC Bank" means Bayerische Landesbank Girozentrale, New York
Branch.

            "Letter of Credit" means the PPL Letter of Credit or the Debt
Service Reserve Letter of Credit, as applicable; "Letters of Credit" means the
PPL Letter of Credit and the Debt Service Reserve Letter of Credit.

            "Letter of Credit Exposure" means, at the time of any determination,
the sum of (i) the amount then available to be drawn against the LOC Bank under
the Letters of Credit, and (ii) any unpaid reimbursement obligations of WPSR to
the LOC Bank with respect to the Letters of Credit.

            "Margin Stock" has the meaning assigned to such term in Regulation
U.

            "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations, or condition, financial or otherwise, of the
Borrower, (b) the ability of the Borrower to perform any of its material
obligations under any Loan Document or (c) the legality, validity or
enforceability of any Loan Document.

            "Material Debt" means Debt (other than Debt under the Loan Documents
and Subordinated Debt) or obligations in respect of one or more Hedging
Agreements, of the Borrower in an aggregate principal amount exceeding
$1,000,000. For purposes of this definition, the "principal amount" of the
obligations of the Borrower in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower would be required to pay if such Hedging Agreement were
terminated at such time.

            "Material Project Contract" means any of the contracts listed on
Schedule 1.01A (excluding the Transition Services Contracts), as such schedule
may be updated from time to time pursuant to Section 6.01(a)(iii).

            "Moody's" means Moody's Investors Service, Inc.; provided, that if
such corporation (or its successors or assigns) shall for any reason no longer
perform the functions of a securities rating agency, "Moody's" shall be deemed
to refer to any other nationally recognized securities rating agency selected by
the Administrative Agent.

            "Mortgage" means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations. Each Mortgage shall be
satisfactory in form and substance to the Administrative Agent.

            "Mortgaged Property" means, initially, each parcel of real property
and the improvements thereto owned by the Borrower and identified on Schedule
1.01B.

            "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

            "Net Operating Cash Flow" for any specified period, means Operating
Cash Flow for such period, less the sum of (i) operation expense, (ii)
maintenance expense, (iii) expense related to non-operating income, and (iv)
taxes other than income taxes on income of the Borrower for such period.

            "Net Proceeds" means, with respect to any event, (a) the cash
proceeds received in respect of such event, including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, (b) net of the sum
of (i) all reasonable fees and out-of-pocket expenses paid by the Borrower to
third parties in connection with such event, (ii) in the case of a sale,
transfer, lease or other disposition of an asset (including pursuant to a sale
and leaseback transaction), the amount of all payments required to be made by
the Borrower as a result of such event to repay Debt (other than the Loans)
secured by such asset or otherwise subject to mandatory payment as a result of
such event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower, and the amount of any reserves established by the
Borrower to fund contingent liabilities reasonably estimated to be payable, in
each case during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and
in good faith by a Financial Officer of the Borrower).

            "Obligations" means (a) the due and punctual payment of (i)
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, commissions, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower to the Lenders, or that are
otherwise payable to the Lenders, under this Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower under or pursuant to this Agreement
and the other Loan Documents and (c) all obligations of the Borrower, monetary
or otherwise, under each interest rate protection agreement entered into with
any Lender (including any branch thereof) as counterparty in respect of any of
the Loans.

            "Officer" means the president, any vice president, the secretary,
any assistant vice president, any assistant secretary, any Financial Officer, or
any manager performing analogous limited liability company functions, of the
Borrower.

            "Operating Cash Flow" for any specified period, means the sum of (i)
operating revenues and other operating income relating to the sale of electrical
energy by the Borrower for such period, (ii) interest income and other
non-operating income for such period and (iii) any amounts drawn during such
period from the Borrower's reserves for operating expenses, reserves for capital
expenditures and other reserves.

            "Other Taxes" means any and all current or future stamp or
documentary taxes or any other excise or property taxes, charges, recording fees
or similar levies arising from any payment made to any Lender or the
Administrative Agent hereunder or from the execution, delivery or enforcement of
the Loan Documents.

            "Parent" means Sunbury Holdings, LLC, a wholly-owned Subsidiary of
PDI, and the sole member of the Borrower.

            "Payment Date" has the meaning assigned to such term in Section
2.06(b).

            "Participant" has the meaning assigned to such term in Section
10.04(e).

            "PBGC" means the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

            "PDI" means WPS Power Development, Inc., a wholly-owned indirect
Subsidiary of WPSR.

            "Penfield" means Penfield Collieries, LLC, a wholly-owned indirect
Subsidiary of WPSR.

            "Percentage" of any Lender means, at any time: (i) with respect to
the Term Loans to be made by the Lenders on the Initial Funding Date the
Percentage set forth opposite such Lender's name on the signature page hereto,
and (ii) with respect to the aggregate amount of Term Loans which are
outstanding at such time, the percentage which the aggregate principal amount of
such Lender's Term Loans is of the total principal amount of the Term Loans
outstanding at such time, in all cases as changed from time to time as a
consequence of Assignment Agreements pursuant to Section 10.04 and as reflected
in the Register at such time.

            "Perfection Certificate" means a certificate in the form of Annex 2
to the Security Agreement or any other form approved by the Administrative
Agent.

            "Permitted Encumbrances" means:

> > (a) Liens imposed by law for taxes or other governmental charges or
> > assessments that are not yet due or are being contested in compliance with
> > Section 6.04;
> > 
> > (b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and
> > other like Liens imposed by law, arising in the ordinary course of business
> > and securing obligations that are not overdue by more than 60 days or are
> > being contested in compliance with Section 6.04;
> > 
> > (c) pledges and deposits made in the ordinary course of business in
> > compliance with workers' compensation, unemployment insurance and other
> > social security laws or regulations;
> > 
> > (d) deposits to secure the performance of bids, trade contracts, leases,
> > statutory obligations, surety and appeal bonds, performance bonds and other
> > obligations of a like nature, in each case in the ordinary course of
> > business;
> > 
> > (e) judgment liens in respect of judgments that do not constitute an Event
> > of Default under clause (j) of Article 8;
> > 
> > (f) easements, zoning restrictions, rights-of-way, encroachments and similar
> > encumbrances on real property that do not secure any monetary obligations
> > and do not materially detract from the value of the affected property or
> > materially interfere with the ordinary conduct of business of the Borrower;
> > and
> > 
> > (g) Liens, easements, rights-of-way, encroachments and other encumbrances
> > set forth on Schedule 4.07(c).

            "Permitted Investments" means:

> > (a) direct obligations of, or obligations the principal of and interest on
> > which are unconditionally guaranteed by, the United States of America (or by
> > any agency thereof to the extent that such obligations are backed by the
> > full faith and credit of the United States of America), in each case
> > maturing within one year from the date of acquisition thereof;
> > 
> > (b) investments in commercial paper maturing within 270 days from the date
> > of acquisition thereof and having, at such date of acquisition, the highest
> > credit rating obtainable from Standard & Poor's or from Moody's;
> > 
> > (c) investments in certificates of deposit, banker's acceptances and time
> > deposits maturing within 180 days from the date of acquisition thereof
> > issued or guaranteed by or placed with, and money market deposit accounts
> > issued or offered by, any domestic office of any commercial bank organized
> > under the laws of the United States of America or any State thereof that has
> > a combined capital and surplus and undivided profits of not less than
> > $500,000,000; and
> > 
> > (d) fully collateralized repurchase agreements with a term of not more than
> > 30 days for securities described in clause (a) of this definition and
> > entered into with a financial institution satisfying the criteria described
> > in clause (c) of this definition.

            "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

            "Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.

            "PPL" means PPL Electric Utilities Corporation, a Pennsylvania
corporation formerly known as PP&L, Inc.

            "PPL Letter of Credit" means an irrevocable standby letter of credit
substantially in the form of Exhibit F, (or any substitution therefor) issued by
an Eligible Bank in favor of PPL.

            "Pro Forma Debt Service" for any specified fiscal period means the
sum of (a) all interest expense (including the interest component of Capital
Lease Obligations and allowance for borrowed funds used during construction),
commitment and other fees, and hedging costs, payable in respect of all Debt of
the Borrower (other than WC Loans and Subordinated Debt) outstanding at the end
of the fiscal quarter immediately preceding the commencement of such fiscal
period (the "reference date"), calculated for such period by giving effect to
the weighted average interest rate in effect with respect to such Debt as of the
reference date and the payment when due of the amounts referred to in the
following clause, and (b) the aggregate amount of all payments of principal of
Debt of the Borrower (other than WC Loans and Subordinated Debt) that, as of the
reference date, were scheduled to be made during the specified period; provided,
however, that Pro Forma Debt Service as of the reference date immediately prior
to the Effective Date shall be calculated by giving effect to the borrowing of
the Term Loans under this Agreement.

            "Pro Forma Debt Service Coverage Ratio" means, as of the date of any
determination, the quotient of (a) the Net Operating Cash Flow of the Borrower
as shown on the most recent Quarterly Certificate, divided by (b) Pro Forma Debt
Service for the fiscal quarter of the Borrower commencing on the day next
following the end of the fiscal quarter covered by such Quarterly Certificate.

            "Project" means the Sunbury Steam Electric Station, a four-unit
coal-fired generating station, including two black start diesel generating sets
and two oil-fired combustion turbine generators, with a nominal capacity of
436.7 MW, located on the Susquehanna River in Monroe township and the borough of
Shamokin Dam, Snyder County, Pennsylvania, and certain facilities and other
assets associated therewith and ancillary thereto.

            "Project Cost" means the cost to the Borrower of acquiring the
Project, including asset purchase costs, financing and legal fees, fuel
inventory, materials and tools inventory, purchase of emissions allowances, a
reserve for Capital Expenditures and purchases of emissions allowances, the
initial funding of the Debt Service Reserve Account, fees incurred in connection
with the Letters of Credit, and other transaction costs.

            "Projected Average DSCR" means the average of the Debt Service
Coverage Ratios projected at the end of each of the fiscal quarters of the
Borrower occurring during the period of six years commencing on the relevant
Determination Date, as determined by the Borrower and approved by the Renewal
Independent Engineer.

            "Quarterly Certificate" means a certificate of the Borrower
delivered to the Administrative Agent pursuant to Section 6.01(a)(iii).

            "Real Estate" has the meaning assigned to such term in Section
4.07(c).

            "Register" has the meaning assigned to such term in Section
10.04(c).

            "Regulation D," "Regulation T," "Regulation U" or "Regulation X"
means, respectively, Regulation D, Regulation T, Regulation U or Regulation X,
respectively, of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof.

            "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

            "Renewal Date" means, consecutively, each of March 31, 2006 and
March 31, 2012.

            "Renewal Independent Engineer" means an independent engineering firm
to be selected by the Borrower with the approval of the Administrative Agent.

            "Renewal Requirements" means that as of the applicable Determination
Date:

> > (i) The Historical Minimum DSCR, the Historical Average DSCR and the
> > Projected Average DSCR each shall have been equal to or greater than the
> > amounts set forth opposite the applicable Determination Date in the
> > following table:

 

Determination Date

Historical Minimum DSCR

Historical Average DSCR

Projected Average DSCR

December 31, 2005

1.00

1.55

1.90

December 31, 2011

1.00

1.85

2.80

> > (ii) The assets constituting the Project are capable of generating
> > electricity for a period of at least two years after the Term Maturity Date
> > in amounts and with efficiencies as contemplated in the Base Case of the
> > Borrower's Confidential Information Memorandum dated November 1999;
> > 
> > (iii) No Event of Default shall have occurred and be continuing; and
> > 
> > (iv) The amount of cash and the fair market value of Eligible Investments on
> > deposit in the Debt Service Reserve Account shall have been at least equal
> > to the Debt Service Reserve Requirement.

            "Required Lenders" means, at any time, the Lenders and the LOC Bank,
or any combination of them, having, in the aggregate, Letter of Credit Exposure,
outstanding WC Loans, outstanding Term Loans and unused WC Commitment
representing more than 50% of the sum of the outstanding Letter of Credit
Exposure, WC Loans and Term Loans, and unused WC Commitment at such time; or in
the case of matters described in the definition of "Change of Control" in this
Section and in Sections 7.11, 8, 9.10 and 10.02(d), 66-2/3% or more of such sum.

            "Required Permit" has the meaning assigned to such term in
Section 4.07(a).

            "Restricted Cash Flow" has the meaning assigned thereto in Section
6.14(c).

            "Restricted Payment" means (i) any dividend or other distribution by
the Borrower (whether in cash, securities or other property) with respect to any
shares of any class of equity securities of the Borrower or any other equity
interest in the Borrower, (ii) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares or equity interest or any option, warrant or other right to
acquire any such shares or equity interest, and (iii) any payment of principal,
premium or interest with respect to Debt of the Borrower to any Affiliate,
whether at maturity, upon acceleration or otherwise.

            "Security Agreement" means the Security Agreement, substantially in
the form of Exhibit H, between the Borrower and the Administrative Agent, for
the benefit of the Lenders.

            "Security Documents" means the Security Agreement, the Mortgage, the
Contract Assignments, and each other security agreement, instrument or other
document executed or delivered pursuant to Section 6.17 to secure any of the
Obligations.

            "Senior Company Guarantee" means an unconditional Guarantee, in form
and substance reasonably satisfactory to the Administrative Agent, in favor of
the Borrower and the Administrative Agent for the benefit of the Lenders, by any
of WPSR, PDI, ESI, WPS Resources Capital Corporation, the Parent or Penfield,
provided, that at the date of execution thereof such guarantor has an issuer
rating of at least A3 from Moody's or at least A- from Standard & Poor's.

            "Standard & Poor's" means Standard & Poor's Ratings Services, a
division of The McGraw-Hill Companies, Inc.; provided, that if such corporation
(or its successors or assigns) shall for any reason no longer perform the
functions of a securities rating agency, "Standard & Poor's" shall be deemed to
refer to any other nationally recognized securities rating agency selected by
the Administrative Agent.

            "Statutory Reserve Rate" means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

            "Subordinated Debt" means Debt of the Borrower to the Parent or any
other Person that, in each instance, is fully and unconditionally subordinated
to the Obligations as to payment of principal and interest pursuant to a
Subordination Agreement or another agreement or instrument satisfactory to the
Administrative Agent.

            "Subsidiary" means, with respect to any Person (the "parent") at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held by the parent or one or more subsidiaries
of the parent.

            "Subordination Agreement" means a Subordination Agreement,
substantially in the form of Exhibit E.

            "Taxes" means any and all current or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

            "Term Commitment Amount" means the lesser of (i) $86,600,000 and
(ii) an amount equal to 70 percent of the Project Cost, as certified by the
Borrower to the Administrative Agent on or before the Effective Date.

            "Term Lender" means each Person that has executed this Agreement as
a Term Lender, and any other Person that shall have become a party hereto
pursuant to an Assignment Agreement, excluding any Person that has ceased to be
a party hereto pursuant to an Assignment Agreement.

            "Term Loan" means a loan made by a Term Lender pursuant to Section
2.01(b) as to which a single Interest Period is in effect.

            "Term Maturity Date" means March 31, 2018.

            "Term Note" means a promissory note evidencing Term Loans
substantially in the form of Exhibit A-2.

            "Transition Services Contracts" means the contracts identified on
Schedule 1.01A as "Transition Services Agreements."

            "Type", when used in reference to any Loan refers to whether the
rate of interest on such Loan is determined by reference to the Adjusted LIBO
Rate or the Federal Funds Effective Rate.

            "Uniform Commercial Code" when used in relation to any Collateral,
means the Uniform Commercial Code as enacted and in effect in the jurisdiction
in which such Collateral is located at the time of the attachment of a security
interest thereto or, if different, the jurisdiction in which a Uniform
Commercial Code financing statement is required to be filed in order to perfect
a security interest in such Collateral.

            "Withdrawal Liability" means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

            "WC Borrowing" means a Borrowing consisting of one or more WC Loans.

            "WC Commitment" means the commitment of the WC Lender to make WC
Loans to the Borrower in an aggregate amount not in excess of the WC Commitment
Amount, subject to the terms and conditions of this Agreement.

            "WC Commitment Amount" means $2,700,000, or such lesser amount to
which the WC Commitment may be reduced from time to time pursuant to Section
2.05(b).

            "WC Loan" means a loan made by the WC Lender pursuant to Section
2.01(a) as to which a single Interest Period is in effect.

            "WC Lender" means Bayerische Landesbank Girozentrale, Cayman Islands
Branch.

            "WC Maturity Date" means March 31, 2006, or such later date to which
the Maturity Date may be extended in accordance with Section 2.10.

            "WC Note" means a promissory note evidencing WC Loans substantially
in the form of Exhibit A-1.

            "WC Termination Date" means the earliest to occur of (i) February
28, 2006, or such later date to which the WC Termination Date shall be extended
in accordance with Section 2.10, (ii) the date of termination or reduction in
whole of the WC Commitment pursuant to Section 2.05 or Article 8 or (iii) the
date of acceleration of all amounts payable under this Agreement and under the
Notes pursuant to Article 8.

            "WPSR" means WPS Resources Corporation, a Wisconsin corporation.

    1.02 

    Terms Generally



            The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words "include," "includes" and "including" are not words of limitation, and
the words "will" and "shall" both imply a promise and not mere intention. Unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Annexes,
Exhibits and Schedules shall be construed to refer to Sections of, and Annexes,
Exhibits and Schedules to, this Agreement, (e) all references to time of day
shall mean New York City time, and (f) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Any reference to an applicable Lender shall mean
(i) in the case of WC Loans, the WC Lender and (ii) in the case of Term Loans,
the Term Lenders.

    1.03     Accounting Terms

            All accounting terms not specifically defined herein shall be
construed in accordance with GAAP applied on a basis consistent with the
principles employed in the preparation of the financial statements of the
Borrower referred to in Section 6.01. Unless the context otherwise requires, any
reference to a fiscal period refers to the relevant fiscal period of the
Borrower.

SECTION 2.     THE CREDITS

    2.01    Commitments

            (a) Subject to the terms and conditions set forth herein, the WC
Lender agrees to make WC Loans to the Borrower from time to time at the
Borrower's request on any Business Day during the period from the Initial
Funding Date until the WC Termination Date in an aggregate principal amount not
to exceed the Available WC Commitment. Within the foregoing limit and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow WC Loans.

            (b) Subject to the terms and conditions hereof, each Term Lender
severally agrees to make Term Loans to the Borrower on the Initial Funding Date
in a principal amount equal to such Term Lender's Percentage of the Term
Commitment Amount.

    2.02     WC Borrowings and Term Loans

            (a) Each WC Borrowing shall consist of WC Loans from the WC Lender.
The Term Lenders shall not have any right or obligation to make WC Loans to the
Borrower or to participate therein. Each WC Borrowing shall be in an aggregate
principal amount that is an integral multiple of $100,000; provided, that one WC
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Available WC Commitment.

            (b) The Term Loans shall be made by the Term Lenders on the Initial
Funding Date, in proportion to their respective Percentages, in an aggregate
principal amount equal to the Term Commitment Amount. The failure of any Term
Lender to make the Term Loans required to be made by it shall not relieve any
other Term Lender of its obligations hereunder. The commitments of the Term
Lenders are several, and no Lender shall be responsible for any other Lender's
failure to make a Term Loan as required.

            (c) Unless Section 3.04 is applicable, the Term Loans and each WC
Borrowing shall be comprised entirely of Eurodollar Loans, in each case as the
Borrower may request in accordance herewith. There shall not at any time be more
than eight Interest Periods in effect with respect to WC Loans or more than four
Interest Periods in effect with respect to Term Loans. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement or any other obligation of the
Borrower or the Lenders under this Agreement.

            (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Loans if the Interest Period requested with respect thereto would end after
(i) the WC Maturity Date, in the case of WC Loans, or (ii) the Term Maturity
Date, in the case of Term Loans.

    2.03     Requests for WC Borrowings

            To request a WC Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Federal Funds Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

> (i) the aggregate amount of the requested WC Borrowing;
> 
> (ii) the date of such WC Borrowing, which shall be a Business Day;
> 
> (iii) the Type of the Borrowing, which shall be a Eurodollar Borrowing unless
> Section 3.04 is applicable;
> 
> (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
> applicable thereto, which shall be a period contemplated by the definition of
> the term "Interest Period"; and
> 
> (v) the location and number of the Borrower's account to which funds are to be
> disbursed, which shall comply with the requirements of Section 2.04.

If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month's duration.

    2.04     Funding of Loans

            (a) Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Subject to
Section 5.02, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting or otherwise transferring the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request.

            (b) Unless the Administrative Agent shall have received notice from
a Term Lender prior to the Initial Funding Date that such Lender will not make
available to the Administrative Agent such Lender's share of the Term Loans, the
Administrative Agent may assume that such Lender has made such share available
on the Initial Funding Date in accordance with paragraph (a) of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Term Lender has not in fact made its
share of the Term Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Term Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate that would be otherwise applicable to such
Borrowing. If a Term Lender pays the required amount to the Administrative
Agent, then such amount shall constitute such Lender's Term Loan.

    2.05     Termination and Reduction of WC Commitment

            (a) Unless previously terminated, the WC Commitment shall terminate
on the WC Termination Date.

            (b) The Borrower may at any time terminate the WC Commitment, or
from time to time reduce the WC Commitment Amount; provided, that (i) the
Borrower shall not terminate the WC Commitment or reduce the WC Commitment
Amount if, after giving effect to any concurrent prepayment of the WC Loans in
accordance with Section 2.08(a), the sum of the WC Loans outstanding would
exceed the WC Commitment Amount, and (ii) each such reduction shall be in an
amount that is an integral multiple of $100,000.

            (c) The Borrower shall notify the Administrative Agent of any
election to terminate the WC Commitment or reduce the WC Commitment Amount under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the WC Lender of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the WC Commitment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination of the WC
Commitment or reduction of the WC Commitment Amount hereunder shall be
permanent.

    2.06     Repayment of Loans; Evidence of Debt

            (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of each WC Loan and Term Loan on the WC Maturity Date and Term
Maturity Date, respectively.

            (b) The principal amount of the Term Loans shall be payable in
consecutive quarterly installments on the last day of each March, June,
September and December, commencing on June 30, 2000, and in a final installment
due on the Term Maturity Date (each, a "Payment Date"). Each such installment of
principal shall be the amount set forth opposite the applicable Payment Date in
the Principal Payment Schedule attached hereto as Annex I (or any lesser amount
resulting from the application of mandatory prepayments pursuant to Section
2.08(b)), except that the final installment shall be the amount necessary to pay
in full the unpaid principal amount of the Term Loans.

            (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the debt of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

            (d) The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

            (e) The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall, to the extent not inconsistent with
any entries made in any Note, be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

            (f) The Loans and interest thereon shall at all times (including
after assignment pursuant to Section 10.04) be represented by one or more Notes
payable to the order of the payee named therein and its registered assigns.

    2.07     Voluntary Prepayment of Loans

            (a) The Borrower shall have the right at any time and from time to
time to prepay any Loans in whole or in part on any Business Day, without
premium or penalty (but subject to Section 3.06); provided, that: (i) no
voluntary prepayment of Eurodollar Loans may be made on a day other than the
last day of the Interest Period applicable thereto; (ii) each voluntary
prepayment of Term Loans shall be in an amount equal to $1,000,000 or an
integral multiple thereof and each voluntary prepayment of WC Loans shall be in
an amount equal to $100,000 or an integral multiple thereof or, in each case,
the outstanding principal balance of the Loans if less; (iii) no voluntary
prepayment of Eurodollar Term Loans may be made that would result in the
aggregate outstanding principal amount of Loans as to which a particular
Interest Period is in effect being less than $1,000,000; and (iv) the Borrower
shall have given the Administrative Agent written notice of such prepayment in
accordance with paragraph (b) of this Section. Voluntary prepayments shall be
accompanied by accrued interest to the extent required by Section 3.01. Each
voluntary prepayment of Term Loans shall be applied to installments of principal
in inverse order of maturity. Term Loans which are prepaid or repaid, in whole
or in part, may not be reborrowed.

            (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any voluntary prepayment hereunder (i) in the case of
prepayment of Eurodollar Loans, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of Federal Funds Loans, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
Loans to be prepaid; provided, that, if a notice of prepayment is given in
connection with a conditional notice of termination of the WC Commitment as
contemplated by Section 2.05, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.05. Promptly
following receipt of any such prepayment notice, the Administrative Agent shall
advise the applicable Lenders of the contents thereof.

    2.08     Mandatory Prepayment of Loans

            (a) The principal amount of the Loans shall be prepaid under the
following circumstances:

> > (i) The WC Loans and the Term Loans shall be prepaid under the circumstances
> > and to the extent of the amounts specified in Sections 6.12(c) and 6.14(c),
> > pro rata in proportion to the respective principal amounts of the WC Loans
> > and the Term Loans outstanding at the date of prepayment. Unless an Event of
> > Default has occurred and is continuing, the Administrative Agent will cause
> > prepayments pursuant to this paragraph from funds held by the Administrative
> > Agent pursuant to Section 6.12(b) to be made, to the extent reasonably
> > practicable, on the last day of the Interest Period or Periods then in
> > effect with respect to the respective Loans; except that if an Event of
> > Default has occurred and is continuing, the Administrative Agent may cause
> > the Loans to be prepaid on any date selected by it.
> > 
> > (ii) In the event that the Renewal Requirements shall not have been met on
> > either Renewal Date, as demonstrated by the timely delivery to the
> > Administrative Agent and the Lenders of the reports and certificates
> > required by Section 6.01(c), commencing on such Renewal Date the Borrower
> > shall thereafter, for so long as any Term Loans are outstanding, on the 5th
> > Business Day following the delivery of each Quarterly Certificate prepay the
> > Term Loans in an amount equal to the amount of Restricted Cash Flow shown on
> > such Quarterly Certificate, less the amount of any prepayments required by
> > Section 6.14(c).
> > 
> > (iii) In the event of any partial reduction of the WC Commitment Amount
> > pursuant to Section 2.05(b), then (i) at or prior to the date of such
> > reduction, the Administrative Agent shall notify the Borrower and the WC
> > Lender of the sum of the principal amount of the WC Loans then outstanding
> > and (ii) if such sum would exceed the WC Commitment Amount after giving
> > effect to such reduction, then the Borrower shall prepay WC Loans on the
> > date of such reduction in amount sufficient to eliminate such excess.
> > 
> > (iv) In the event of termination of the WC Commitment pursuant to Section
> > 2.05(b), the Borrower shall prepay all WC Loans outstanding on the date of
> > such termination.

            (b) Each mandatory prepayment of Term Loans shall be applied ratably
to the remaining installments of principal required under 2.06(b).

    2.09     Payments Generally; Pro Rata Treatment; Sharing of Setoffs

            (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its office at 560
Lexington Avenue, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except that payments
pursuant to Sections 3.05, 3.06, 3.07 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

            (b) If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal of Loans,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal of Loans
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal of Loans then due to such parties.

            (c) If any Term Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, its Term Loans resulting in such Term Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon than the proportion received by any other Term Lender, then the
Term Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans of other Term Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the Term
Lenders ratably in accordance with the aggregate amount of principal of, and
accrued interest on, their respective Term Loans; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Term Lender as consideration for the
assignment of or sale of a participation in its Term Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Term Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Term
Lender were a direct creditor of the Borrower in the amount of such
participation.

            (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each such Lender severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

            (e) If any Term Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(b) then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Term
Lender to satisfy such Lender's obligations under such Section until all such
unsatisfied obligations are fully paid.

    2.10     Extension of WC Commitment

            Unless the WC Termination Date shall have previously occurred, at
least 90 days but not more than 180 days before the WC Maturity Date, as then in
effect, the Borrower may, by notice to the Administrative Agent, request the WC
Lender to extend the WC Maturity Date and the WC Termination Date, in each case
for a period of six years. The Administrative Agent shall promptly notify the WC
Lender of such request. The Administrative Agent shall notify the Borrower in
writing not later than 45 days prior to the WC Maturity Date if the WC Lender
consents to the request and the conditions of such consent (including conditions
relating to legal documentation and evidence of the obtaining of all necessary
government approvals). If the Administrative Agent shall notify the Borrower in
writing that the WC Lender has consented to the Borrower's extension request,
and subject to the satisfaction of any conditions set forth in such notice, the
WC Maturity Date and the WC Termination Date shall each be extended to the
corresponding day of the month in the sixth consecutive year thereafter, and the
terms "WC Maturity Date" and "WC Commitment Termination Date" shall thereafter
refer to such dates as so extended. Only two such extension requests may be made
pursuant to this Agreement.

SECTION 3.     INTEREST, FEES, YIELD PROTECTION, ETC.

    3.01     Interest

            (a) Eurodollar WC Loans shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Loans plus the Applicable WC
Margin; Eurodollar Term Loans shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Loans plus the Applicable Term Margin.

            (b) Federal Funds WC Loans shall bear interest at the Federal Funds
Effective Rate plus the Applicable WC Margin; Federal Funds Term Loans shall
bear interest at the Federal Funds Effective Rate plus the Applicable Term
Margin.

            (c) Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, then, so long as such Event of Default is
continuing, all principal of and interest on each Loan and each fee and other
amount payable by the Borrower hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in
paragraphs (a) and (b) of this Section or (ii) in the case of any other amount,
2% plus the Federal Funds Effective Rate plus the Applicable WC Margin.

            (d) Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan; provided, that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any payment of principal pursuant to Section 2.06(b), accrued
interest on the amount paid shall be payable on the applicable Payment Date,
(iii) in the event of any prepayment of any Loans pursuant to Section 2.07 or
Section 2.08, accrued interest on the principal amount prepaid shall be payable
on the date of such prepayment and (iv) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

            (e) All interest hereunder shall be computed on the basis of a year
of 360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Adjusted LIBO Rate, LIBO Rate and Federal Funds Effective Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent clearly demonstrable error.

    3.02     Interest Elections

            (a) The Term Loans and each WC Borrowing initially shall be of the
Type specified in the applicable Borrowing Request (which shall be a Eurodollar
Borrowing unless Section 3.04 is applicable) and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to continue such Loans and, in the
case of a Eurodollar Loans, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Loans, in which case each such portion shall
be allocated ratably among the applicable Lenders holding the affected Loans.

            (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic notice shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Continuation Request signed by the Borrower.

            (c) Each telephonic notice and written Continuation Request pursuant
to this Section shall specify the following information:

> > (i) the Loans to which such Continuation Request applies and, if different
> > options are being elected with respect to different portions of the
> > principal amount thereof, the principal amount to be allocated to each
> > resulting portion (in which case the information to be specified pursuant to
> > clauses (iii) and (iv) of this paragraph shall be specified for each
> > resulting portion);
> > 
> > (ii) the effective date of the election made pursuant to such Continuation
> > Request, which shall be a Business Day;
> > 
> > (iii) that the resulting Loans are to be Eurodollar Loans (unless Section
> > 3.04 applies); and
> > 
> > (iv) with respect to Eurodollar Loans, the Interest Period to be applicable
> > thereto after giving effect to such election, which shall be a period
> > contemplated by the definition of the term "Interest Period."

            (d) Promptly following receipt of a Continuation Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender's portion of the resulting Loans.

            (e) If any Continuation Request requests Eurodollar Loans but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected Eurodollar Loans with an Interest Period of one month's duration. If
the Borrower fails to deliver a timely Continuation Request prior to the end of
the Interest Period applicable to any Loans, then, unless such Loans are repaid
as provided herein at the end of such Interest Period, such Loans shall be
continued as Eurodollar Loans with an Interest Period of one month's duration.

            (f) Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing, (i) no outstanding Loans may be continued as a
Eurodollar Loans and (ii) unless repaid, all Eurodollar Loans shall be converted
to Federal Funds Loans at the ends of the Interest Periods applicable thereto.

    3.03     Fees

            (a) The Borrower agrees to pay to the Administrative Agent and each
Lender, for its own account, fees and other amounts payable in the amounts and
at the times separately agreed upon between the Borrower and such party.

            (b) All fees and other amounts payable to the Administrative Agent
hereunder shall be paid to the Administrative Agent on the dates due, in
immediately available funds. Fees and other amounts paid shall not be refundable
under any circumstances.

    3.04     Alternate Rate of Interest

            If prior to the commencement of any Interest Period for any
Eurodollar Loans:

> > (i) the Administrative Agent determines (which determination shall be
> > conclusive absent manifest error) that adequate and reasonable means do not
> > exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
> > applicable, for such Interest Period; or
> > 
> > (ii) the Administrative Agent is advised by any applicable Lender that the
> > Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
> > will not adequately and fairly reflect the cost to such Lender of making or
> > maintaining its Loan for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Continuation Request that requests the continuation of any Loans
as Eurodollar Loans shall be ineffective, and (ii) if any Borrowing Request
requests Eurodollar Loans, such Loans shall be made as Federal Funds Loans.

    3.05     Increased Costs; Illegality

            (a) If any Change in Law shall:

> > (i) impose, modify or deem applicable any reserve, special deposit or
> > similar requirement against assets of, deposits with or for the account of,
> > or credit extended by, any Lender (except any such reserve requirement
> > reflected in the Adjusted LIBO Rate);
> > 
> > (ii) impose on any Lender or the London interbank market any other condition
> > affecting this Agreement, any Eurodollar Loans made by such Lender or any
> > participation therein,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan hereunder or to increase the
cost to such Lender or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

            (b) If any Lender determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's capital or on the capital of such Lender's holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.

            (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

            (d) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor; and provided further, that if the Change in Law giving
rise to such increased costs or reductions is retroactive, the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

            (e) Notwithstanding any other provision of this Agreement, if, after
the date of this Agreement, any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:

> > (i) such Lender may declare that Eurodollar Loans will not thereafter (for
> > the duration of such unlawfulness) be made by such Lender hereunder (or be
> > continued for additional Interest Periods), whereupon any request for a
> > Eurodollar Loan or to continue a Eurodollar Loan, as applicable, for an
> > additional Interest Period shall, as to such Lender only, be deemed a
> > request for a Federal Funds Loan (or a request to convert a Eurodollar Loan
> > into an Federal Funds Loan, as applicable), unless such declaration shall be
> > subsequently withdrawn; and
> > 
> > (ii) such Lender may require that all outstanding Eurodollar Loans made by
> > it be converted to Federal Funds Loans, in which event all such Eurodollar
> > Loans shall be automatically converted to Federal Funds Loans, as of the
> > effective date of such notice as provided in the last sentence of this
> > paragraph.

For purposes of this paragraph, a notice to the Borrower by any Lender shall be
effective as to each Eurodollar Loan made by such Lender, if lawful, on the last
day of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.

    3.06     Break Funding Payments

            In the event of (a) the payment or prepayment (voluntary or
otherwise) of any principal of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.07(b) and is revoked in accordance therewith), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

    3.07     Taxes

            (a) Any and all payments to the Administrative Agent or any Lender
by or on account of any obligation of the Borrower hereunder and under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the applicable Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

            (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

            (c) The Borrower shall indemnify each Lender, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Lender on or with respect to any payment by or on account of
any obligation of the Borrower under the Loan Documents (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

            (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority pursuant to Section
3.07(a), the Borrower shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

            (e) Each Foreign Lender agrees that it will, not later than the date
that it becomes a Lender hereunder, deliver to each of the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or treasury regulations issued pursuant thereto, including (i) two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
states federal income taxes, and (ii) any other certificate or statement
requested by the Borrower and required by Treasury Regulation Section  1.1441-4
or Section  1.1441-6, in each case to establish that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes. Each Foreign Lender will use good faith
efforts to apprise the Borrower and the Administrative Agent as promptly as
practicable of any impending change in its tax status that would give rise to
any obligation by the Borrower to pay any additional amounts pursuant to this
Section 3.07. Unless the Borrower and the Administrative Agent have received
forms or other documents satisfactory to them indicating that payments under the
Loan Documents are not subject to United States withholding tax, the Borrower or
the Administrative Agent shall withhold taxes from such payments at the
applicable statutory rate in the case of payments to or for any Foreign Lender.
Each Foreign Lender represents and warrants that each form supplied by it to the
Borrower and the Administrative Agent pursuant to this Section 3.07 and not
superseded by another form supplied by it, is or will be, as the case may be,
complete and accurate.

            (f) In the event that any Lender claims any tax credit or receives
any reimbursement relating to any payment pursuant to this Section, such Lender
shall reimburse the Borrower in an amount equal to the benefit to such Lender of
such credit or reimbursement. The benefit to such Lender of such credit or
reimbursement shall be the excess of (i) such Lender's total income or franchise
taxes for the year in which the credit or reimbursement is taken into account
over (ii) what such Lender's total income or franchise taxes for such year would
have been in the absence of such credit or reimbursement. A certificate of such
Lender setting forth in reasonable detail the calculation of the amount of the
benefit shall be conclusive and binding, absent manifest error.

    3.08     Mitigation Obligations

            (a) If any Lender requests compensation under Section 3.05, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.07,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans (or any participation therein) hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.05 or 3.07, as applicable, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

            (b) If any Lender requests compensation under Section 3.05, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 3.07, or if
any Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided, that (i) the Borrower shall have received the prior consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.05 or payments required
to be made pursuant to Section 3.07, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 4.     REPRESENTATIONS AND WARRANTIES

            The Borrower represents and warrants to the Administrative Agent and
the Lenders that:

    4.01     Status and Ownership

            (a) The Borrower is duly organized, validly existing and in good
standing as a limited liability company under the laws of the State of Delaware,
has all requisite limited liability company power and authority to carry on its
business as now conducted, and is qualified or licensed to do business in, and
is in good standing in the Commonwealth of Pennsylvania. There is no other
jurisdiction where the ownership of the Borrower's properties or the nature of
its activities or both makes such qualification or licensing necessary or
advisable.

            (b) All of the outstanding membership interests in the Borrower are
owned, directly and beneficially, by the Parent.

    4.02     Power and Authority

            The Borrower has the limited liability company power and authority
to execute, deliver, perform, and take all actions contemplated by, each of the
Loan Documents to which it is a party, and all such action has been duly and
validly authorized by all necessary limited liability company proceedings on its
part and on the part of the Parent. The Borrower has the limited liability
company power and authority to borrow pursuant to the Loan Documents to the
fullest extent permitted hereby and thereby, and all necessary limited liability
company action to authorize such borrowing has been taken.

    4.03     Execution and Binding Effect

            This Agreement and each of the other Loan Documents to which the
Borrower is a party and which is required to be delivered on or before the
Effective Date pursuant to Section 5.01 has been duly and validly executed and
delivered by the Borrower. This Agreement and each such other Loan Document
constitute, and the Notes when executed and delivered by the Borrower will
constitute, the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with their terms, except as the
enforceability hereof or thereof may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors' rights or by general principles of equity limiting the availability
of equitable remedies.

    4.04     Governmental Approvals; No Conflicts

            The execution and delivery of this Agreement and the other Loan
Documents, the borrowing of the Loans, the use of the proceeds thereof as
permitted by this Agreement, and the consummation of any other transactions
contemplated hereby and thereby (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
(excluding Uniform Commercial Code financing statements), (b) will not violate
any applicable law or regulation or the organization certificate or limited
liability company agreement of the Borrower or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower (other than Liens permitted by Section 7.02).

    4.05     Licenses and Permits

            (a) Schedule 4.05(a) lists all material permits, licenses,
franchises and other governmental authorizations, consents and approvals, other
than Environmental Permits, necessary to own or otherwise utilize, operate or
maintain, or engage in the business of the Borrower as presently conducted (the
"Required Permits"). Except as set forth in Schedule 4.05(a), the Borrower has
not received any written notification that it is, or in the future may be
considered to be, in violation of any of the Required Permits, or any law,
statute, order, rule, regulation, ordinance or judgment of any Governmental
Authority applicable to any Required Permits, except for notifications of
violations which would not individually or in the aggregate, create a Material
Adverse Effect.

            (b) The Borrower holds all of the permits, licenses and governmental
authorizations listed on Schedule 4.05(b) (the "Environmental Permits"), which
are all of the material permits, licenses and governmental authorizations
required for the Borrower to own, operate, maintain and engage in its business
under applicable Environmental Laws, and is in compliance with all such
Environmental Permits, with respect to its assets, the operation or maintenance
of its assets, and the business of the Borrower in connection with its assets,
except where such failure to hold or comply with required Environmental Permits
individually or in the aggregate, are not reasonably likely to create a Material
Adverse Effect.

    4.06     Financial Condition; No Material Adverse Change

            (a) The Borrower has heretofore furnished to the Administrative
Agent an unaudited balance sheet of the Borrower as of March 31, 2000. Such
balance sheet presents fairly the financial condition of the Borrower as of
March 31, 2000 in conformity with GAAP, subject to normal and recurring year-end
audit adjustments.

            (b) Since March 31, 2000 there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower, taken as a whole, and there has been no such
material adverse change in the assets or financial condition of the Borrower
described in the balance sheet referred to in paragraph (a) of this Section.

    4.07     Title to and Condition of Properties

            (a) Title. Except as set forth in Schedule 4.07(a) and except for
other Permitted Encumbrances, the Borrower has good and marketable title to all
of the Real Estate and all of the personal property material to its businesses,
free and clear of all Liens, except for minor defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for the purposes for which they were
acquired.

            (b) Condition. Except as set forth in Schedule 4.07(b), the tangible
assets at the Project, taken as a whole, (i) are in good operating and usable
condition and repair, free from any defects (except ordinary wear and tear, in
light of their respective ages and historical usage, and except such minor
defects as do not interfere with the use thereof in the conduct of the normal
operation and maintenance thereof) and (ii) have been maintained consistent with
the standards generally followed in the electrical utilities industry.

            (c) Real Estate. Schedule 4.07(c) sets forth all real property
owned, leased, used or occupied by the Borrower (the "Real Estate"), including a
description of all land, and all Liens, encumbrances, easements or rights of way
of record (or, if not of record, of which the Borrower has notice or Knowledge)
granted on or appurtenant to or otherwise affecting such Real Estate, the zoning
classification thereof, and all plants, buildings or other structures located
thereon. Except as set forth on Schedule 4.07(c), to the Knowledge of the
Borrower no fact or condition exists which would prohibit or materially
adversely affect the ordinary rights of access to and from the Real Estate from
and to the existing highways and roads, and there is no pending or threatened
restriction or denial, governmental or otherwise, upon such ingress or egress.
Except as set forth on Schedule 4.07(c), to the Knowledge of the Borrower: (i)
the Borrower's occupation and use of the Real Estate is in material compliance
with all applicable laws and regulations; (ii) there is not (A) any claim of
adverse possession or prescriptive rights involving any of the Real Estate, (B)
any structure located on any Real Estate which encroaches on or over the
boundaries of neighboring or adjacent properties or (C) any structure of any
other party which encroaches on or over the boundaries of any such Real Estate;
and (iii) none of the Real Estate is located in a flood plain, flood hazard
area, wetland or lakeshore erosion area within the meaning of any applicable
order decree, statute, rule, or regulation. To the Knowledge of the Borrower, no
public improvements have been commenced and none are planned which in either
case may result in special assessments against any of the Real Estate or
otherwise create a Material Adverse Effect. Except as set forth on Schedule
4.07(c), the Borrower has no Knowledge of any (i) planned or proposed increase
in assessed valuations of any Real Estate, (ii) order, writ, injunction, or
decree requiring repair, alteration or correction of any existing condition
affecting any Real Estate or the systems or improvements thereat, or any
condition or defect which could give rise to such an order, writ, injunction, or
decree, or (iii) underground storage tanks, or any structural mechanical, or
other defects of material significance affecting any Real Estate or the systems
or improvements thereat (including, but not limited to, inadequacy for normal
use of mechanical systems or disposal or water systems at or serving the Real
Estate).

            (d) Condemnation; First Refusal Rights. Except as set forth on
Schedule 4.07(d), the Borrower has not received notice of, nor have Knowledge
of, any pending or contemplated condemnation proceeding affecting any Mortgaged
Property or any sale or disposition thereof in lieu of condemnation. Neither any
Mortgaged Property nor any interest therein is subject to any right of first
refusal, option or other contractual right to purchase such Mortgaged Property
or interest therein.

    4.08     Leases

            Schedule 4.08 lists all real property leases under which the
Borrower is a lessee or lessor and which (i) relate to the real or personal
property of the Borrower, the operation or maintenance thereof, or the business
of the Borrower in connection therewith and (ii) (A) provide for annual payments
of more than $250,000 or (B) are material to the operation or condition
(financial or otherwise) of the Borrower's property or the business of the
Borrower in connection therewith. Except as set forth in Schedule 4.08, each
such lease constitutes a valid, binding and enforceable obligation of the
Borrower in accordance with its terms, and is in full force and effect; there
are no existing material defaults by the Borrower or, to the Borrower's
Knowledge, any other party thereunder; and no event has occurred which (whether
with or without notice, lapse of time, or both) would constitute a material
default by the Borrower or, to the Borrower's Knowledge, any other party
thereunder, or would cause the acceleration of any of the Borrower's obligations
thereunder or result in the creation of any Lien on any of the Borrower's
property, or would give rise to an automatic termination, or the right of
discretionary termination thereof, except such defaults and other events which
would not individually or in the aggregate create a Material Adverse Effect.

    4.09     Litigation and Environmental Matters

            (a) Except as disclosed in Schedule 4.09, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the Knowledge of the Borrower, threatened against or
affecting the Borrower (i) that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the transactions contemplated
hereby and thereby.

            (b) Except as disclosed in Schedule 4.09, and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, the Borrower (i) has not
failed to comply with any Environmental Law nor to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has not become subject to any Environmental Liability, (iii) has not
received notice of any claim with respect to any Environmental Liability and
(iv) has no Knowledge of any basis for any Environmental Liability.

    4.10     Compliance with Laws and Agreements

            (a) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

            (b) To the Knowledge of the Borrower there is no default or event
which with notice or lapse of time, or both, would become a material default
under any Material Project Contract, or would otherwise permit any party thereto
to terminate or materially modify its obligations thereunder or entitle such
party to damages or equitable relief;

    4.11     Regulatory Status

            (a) The Borrower is not an "investment company" as defined in, or
subject to regulation under, the Investment Company Act of 1940.

            (b) The Borrower is not subject to regulation as a public utility
company under the Holding Company Act, other than as an exempt wholesale
generator subject to section 32 of the Holding Company Act.

            (c) The Borrower is subject to regulation in the United States as a
public utility only by FERC. It is also subject to regulation by the Department
of Energy as to international exports of energy and by the Public Service
Commission of Wisconsin as to its transactions with its public utility
affiliate, Wisconsin Public Service Corporation.

    4.12     Taxes

            All tax and information returns required to be filed by or on behalf
of the Borrower have been properly prepared, executed and filed. All Taxes upon
the Borrower or upon any of its properties, incomes, sales or franchises which
are due and payable have been paid, other than those not yet delinquent and
payable without premium or penalty, and except for those being diligently
contested in good faith by appropriate proceedings, and in each case adequate
reserves and provisions for Taxes have been made on the books of the Borrower.
The reserves and provisions for Taxes on the books of the Borrower are adequate
for all open years and for its current fiscal period. The Borrower has no
Knowledge of any proposed additional assessment or basis for any material
assessment for additional Taxes (whether or not reserved against).

    4.13     ERISA

            No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, materially exceed
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, materially exceed the fair market value of the assets of all such
underfunded Plans.

    4.14     Disclosure

            The Borrower has disclosed to the Administrative Agent all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent in
connection with the negotiation of the Loan Documents or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

    4.15     Subsidiaries

            The Borrower has no Subsidiaries.

    4.16     Insurance

            Schedule 4.16 sets forth a description of all insurance maintained
by or on behalf of the Borrower as of the date of this Agreement. As of the date
of this Agreement, all premiums in respect of such insurance that are due and
payable have been paid.

    4.17     Labor Matters

            As of the date of this Agreement, there are no strikes, lockouts or
slowdowns against the Borrower pending or, to the Knowledge of the Borrower,
threatened. The hours worked by and payments made to employees of the Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state or local law dealing with such matters, except where
any such violations, individually and in the aggregate, would not be reasonably
likely to result in a Material Adverse Effect. All material payments due from
the Borrower, or for which any claim may be made against the Borrower on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower.

    4.18     Solvency

            Immediately after the execution and delivery of the Loan Documents
and immediately following the making of the Loans and after giving effect to the
application of the proceeds of the Loans, (a) the fair value of the assets of
the Borrower, taken at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following such date. For purposes of calculations pursuant to this Section 4.18,
all Subordinated Debt shall be treated as equity of the Borrower rather than as
Debt, but only if such Subordinated Debt is not "debt" for purposes of section
101(32) of the Bankruptcy Code.

    4.19     Security Documents

            (a) The Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, when (i) the financing statements in appropriate form are filed
in the offices specified on Schedule 6 to the Perfection Certificate and (ii)
all other applicable filings under the Uniform Commercial Code or otherwise that
are required under the Loan Documents are made, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Borrower in such Collateral, in each case prior and superior
in right to any other Person, other than with respect to Liens expressly
permitted by Section 7.02.

            (b) The Mortgage with respect to the Mortgaged Property is effective
to create, in favor of the Administrative Agent for the benefit of the Lenders,
a legal, valid and enforceable Lien, subject to the exceptions listed in the
title insurance policy covering such Mortgage, on all of the right, title and
interest of the Borrower in and to the Mortgaged Property and the proceeds
thereof, and when such Mortgage is filed in the office specified on Schedule
4.19(b), such Mortgage will constitute a Lien on, and security interest in, all
right, title and interest of the Borrower in the Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of persons pursuant to Liens expressly
permitted by Section 7.02.

            (c) The Contract Assignments are effective to create in favor of the
Lender a legal, valid and enforceable Lien on and collateral assignment of all
of the right, title and interest of the Borrower in and to the contracts,
licenses and permits covered thereby and when all applicable filings under the
Uniform Commercial Code or otherwise that are required under the Loan Documents
are made, the Contract Assignments shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by Section
7.02.

    4.20     Federal Reserve Regulations

            (a) The Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

            (b) No part of the proceeds of the Loans will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase, acquire or carry any Margin Stock or for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulations T, U and X.

SECTION 5.     CONDITIONS

    5.01     Effective Date

            The obligations of the Lenders to make Loans hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

            (a) Document Deliveries. The Administrative Agent shall have
received the following documents, with sufficient copies for each Lender:

> > (i) Either (A) a counterpart of this Agreement signed on behalf of each
> > party hereto or (B) written evidence satisfactory to the Administrative
> > Agent (which may include telecopy transmission of an executed signature page
> > of this Agreement) that each such party has signed a counterpart of this
> > Agreement;
> > 
> > (ii) A WC Note payable to the WC Lender and a Term Note payable to each Term
> > Lender, each in the principal amount of such Lender's Loans, dated the date
> > of this Agreement, and signed on behalf of the Borrower;
> > 
> > (iii) A Security Agreement, dated the date of this Agreement and signed on
> > behalf of the Borrower, together with the following:
> > 
> > > (A) all instruments and other documents, including Uniform Commercial Code
> > > financing statements, required by law or reasonably requested by the
> > > Administrative Agent (or the Administrative Agent's counsel) to be filed,
> > > registered or recorded to create or perfect the Liens intended to be
> > > created under the Security Agreement; and
> > > 
> > > (B) a completed Perfection Certificate, dated the date of this Agreement
> > > and signed by an Officer of the Borrower, together with all attachments
> > > contemplated thereby, including the results of a search of the Uniform
> > > Commercial Code (or equivalent) filings made with respect to the Borrower
> > > in the jurisdictions contemplated by the Perfection Certificate and copies
> > > of the financing statements (or similar documents) disclosed by such
> > > search and evidence reasonably satisfactory to the Administrative Agent
> > > (and its counsel) that the Liens indicated by such financing statements
> > > (or similar documents) are permitted by Section 7.02 or have been
> > > released;
> > 
> > (iv) Counterparts of a Mortgage with respect to the Mortgaged Property
> > signed on behalf of the record owner of such Mortgaged Property, together
> > with: (A) a policy or policies of title insurance issued by a nationally
> > recognized title insurance company, insuring the Lien of such Mortgage as a
> > valid first Lien on the Mortgaged Property described therein, free of any
> > other Liens except as permitted by Section 7.02, in form and substance
> > reasonably acceptable to the Administrative Agent and the Administrative
> > Agent's counsel, together with such endorsements, coinsurance and
> > reinsurance as the Administrative Agent may reasonably request, (B) such
> > surveys as may be required pursuant to such Mortgage or as the
> > Administrative Agent may reasonably request, (C) a copy of the original
> > permanent certificate or temporary certificate of occupancy as the same may
> > have been amended or issued from time to time, covering each improvement
> > located upon the Mortgaged Property subject to such Mortgage that were
> > required to have been issued by the appropriate Governmental Authority for
> > such improvement, (D) written confirmation from the applicable zoning
> > commission or other appropriate Governmental Authority stating that, with
> > respect to the Mortgaged Property subject to such Mortgage as built, it
> > complies with existing land use and zoning ordinances, regulations and
> > restrictions applicable to such Mortgaged Property, (E) a Phase I
> > environmental report for the Mortgaged Property subject to such Mortgage by
> > Chester Engineering (each such report to be satisfactory to the
> > Administrative Agent and the Borrower), (F) such opinions of local counsel
> > to the Borrower with respect to such Mortgage as the Administrative Agent
> > shall reasonably require, and (G) such other customary documentation with
> > respect to the Mortgage and the Mortgaged Property as the Administrative
> > Agent may reasonably request;
> > 
> > (v) One or more Contract Assignments with respect to the Material Project
> > Contracts and all other power purchase, fuel supply, operation and
> > maintenance contracts to which the Borrower is a party, in each case dated
> > the date of this Agreement and signed on behalf of the Borrower;
> > 
> > (vi) A Subordination Agreement with respect to any Subordinated Debt to be
> > outstanding on the Initial Funding Date, dated the date of this Agreement
> > and signed on behalf of the Borrower and the holder of such Subordinated
> > Debt;
> > 
> > (vii) The Fuel Subordination Agreement, duly executed by the parties
> > thereto;
> > 
> > (viii) A certificate of the secretary or analogous limited liability company
> > manager of the Borrower, certifying as of the date of this Agreement:
> > 
> > > (A) the names and true signatures of the Officers of the Borrower
> > > authorized to sign the Loan Documents;
> > > 
> > > (B) that attached thereto are true, correct and complete copies of: (1)
> > > the organization certificate and limited liability company agreement of
> > > the Borrower, together with all amendments thereto, as in effect on such
> > > date; (2) the resolutions or other instrument of the Borrower's managers
> > > or the Parent approving the execution, delivery and performance by the
> > > Borrower of the Loan Documents to which it is a party; (3) all documents
> > > evidencing other necessary limited liability company or other action by
> > > the Borrower or the Parent, if any, with respect to the execution delivery
> > > and performance of the Loan Documents by the Borrower and the Parent; and
> > > (4) true and correct copies of all approvals of Governmental Authorities
> > > required to be obtained by the Borrower in connection with the execution
> > > and delivery of the Loan Documents and the performance of the transactions
> > > contemplated therein (including orders of FERC and the Pennsylvania Public
> > > Utilities Commission); and
> > > 
> > > (C) that the resolutions and approvals referred to in the foregoing clause
> > > (B) have not been modified, revoked or rescinded and are in full force and
> > > effect on such date;
> > 
> > (ix) Good standing certificates, dated as of a date not more than ten days
> > prior to the date of this Agreement, of the Secretaries of State of the
> > State of Delaware and the Commonwealth of Pennsylvania with respect to the
> > Borrower;
> > 
> > (x) A certificate of an Officer of the Borrower certifying, as of the date
> > of this Agreement that (i) true, correct and complete copies of the Material
> > Project Contracts and the Transition Services Contracts, and all amendments
> > and supplements thereto, have been theretofore delivered to the
> > Administrative Agent by or on behalf of the Borrower, and (ii) such Material
> > Project Contracts and Transition Services Contracts have not been modified,
> > revoked or rescinded and are in full force and effect on such date;
> > 
> > (xi) [Reserved];
> > 
> > (xii) A certificate of an Officer of the Borrower, dated the date of this
> > Agreement, to the effect that: (A) no Default or Event of Default has
> > occurred or is continuing; (B) no event which could reasonably be expected
> > to have a Material Adverse Effect has occurred and is continuing; (C) the
> > representations and warranties of the Borrower set forth in each Loan
> > Document are true and correct in all material respects on and as of the date
> > of such certificate with the same force and effect as if made on and as of
> > such date (or, if any such representation or warranty is expressly stated to
> > have been made as of a specific date, as of such specific date); and (D) to
> > such Officer's knowledge, after due inquiry, all Liens in favor of the
> > Administrative Agent for the benefit of the Lenders pursuant to the Security
> > Documents are in full force and effect and (subject to the filing of Uniform
> > Commercial Code financing statements, and to any other necessary filings or
> > recordings with Governmental Authorities having been made) with the required
> > first priority, subject to Permitted Liens.
> > 
> > (xiii) Copies of the following, each in form and substance reasonably
> > satisfactory to the Administrative Agent: (A) a technical evaluation report
> > with respect to the Project from the Independent Engineer; (B) an electric
> > market analysis by ICF Resources Incorporated; and (C) a fuel evaluation
> > report by John T. Boyd Company;
> > 
> > (xiv) A favorable written opinion (addressed to the Administrative Agent and
> > each Lender and dated the date of this Agreement) from Foley & Lardner on
> > behalf of the Borrower, substantially in the form of Exhibit I, and covering
> > such other matters relating to the Borrower, the Loan Documents or the
> > transactions contemplated by the Loan Documents as the Administrative Agent
> > shall reasonably request. The Borrower hereby requests such counsel to
> > deliver such opinion.
> > 
> > (xv) Certificates of insurance or other evidence reasonably satisfactory to
> > the Administrative Agent that the insurance policies listed on Schedule 4.16
> > are in effect.

            (b) Borrowing Requests. The Administrative Agent shall have received
from the Borrower, not later than 11:00 a.m. on the third Business Day prior to
the proposed Initial Funding Date, (i) a written request setting forth (A) the
date on which the Borrower proposes to borrow the Term Loans, (B) the initial
Interest Period or Interest Periods to be applicable to the Term Loans, (C) if
more than one Interest Period is requested, the amounts of the Term Loans to be
allocated to each, and (D) the location and number of the Borrower's account to
which funds are to be disbursed, and, if the Borrower also proposes to make a WC
Borrowing on the Initial Funding Date, a completed and signed Borrowing Request.
Both requests may be combined in a single document.

            (c) Debt Service Reserve Account. The Debt Service Reserve Account
shall have been opened with the Administrative Agent and cash or Eligible
Investments in an amount equal to the Debt Service Reserve Requirement (after
giving effect to the delivery of the Debt Service Reserve Letter of Credit)
shall have been deposited therein.

            (d) Letters of Credit. The LOC Bank shall have issued and delivered
(i) a Debt Service Reserve Letter of Credit in a stated amount of $6,500,000 to
the Administrative Agent, and (ii) the PPL Letter of Credit to PPL.

            (e) Governmental Approvals. All material approvals of Governmental
Authorities necessary for the operation of the Project shall have been duly
obtained, shall be in full force and effect, and shall not contain any
conditions that, in the reasonable opinion of the Independent Engineer, are not
capable of being satisfied by the Borrower in a manner consistent with the
availability of funds and without materially adversely affecting the Project.

            (f) Adverse Contingencies. There shall be no litigation or
administrative proceeding, or regulatory development, that would reasonably be
expected to have a Material Adverse Effect on (a) the business, assets,
operations, prospects, condition (financial or otherwise) or Material Project
Contracts of the Borrower, (b) the ability of the Borrower to perform any of its
obligations under any Loan Document or (c) the rights of or benefits available
to the Administrative Agent and the Lenders under any Loan Document.

            (g) Outstanding Debt. After giving effect to the Loans, the Borrower
shall not have outstanding any Debt, other than (i) Debt incurred under the Loan
Documents and (ii) Debt permitted by Section 7.01.

            (h) Fees and Expenses. The Administrative Agent shall have received
all fees and other amounts due and payable by the Borrower on or before the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder on or before the Effective Date.

            (i) Other. The Administrative Agent shall have received such other
documentation and assurances as shall be reasonably required by it in connection
with the Loan Documents and the transactions contemplated thereby.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., New York City time, on
April 30, 2000. In the event such conditions are not so satisfied or waived, the
Lenders' obligations hereunder shall terminate at such time.

    5.02     Each Borrowing

            The obligation of each Lender to make a Loan on the occasion of any
Borrowing (including the making of the Term Loans) is subject to the further
condition precedent that, both immediately prior to the making of such Loan and
also after giving effect thereto and to the intended use thereof: (a) no Default
or Event of Default shall have occurred and be continuing; (b) no event which
could reasonably be expected to have a Material Adverse Effect shall have
occurred and be continuing; (c) the representations and warranties of the
Borrower set forth in each Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and (d) to the Knowledge of the Borrower, all Liens in favor of
the Administrative Agent for the benefit of the Lenders pursuant to the Security
Documents shall be in full force and effect with the required first priority,
subject to Permitted Liens. Each Borrowing Request shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of such notice and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such Borrowing, as of the date of
such Borrowing).

SECTION 6.     AFFIRMATIVE COVENANTS

            Until the WC Commitment has expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
under the Loan Documents shall have been paid in full, the Borrower covenants
and agrees with the Lenders that:

    6.01     Financial Statements and Other Information

            (a) The Borrower will furnish to the Administrative Agent (with a
duplicate copy for each Lender):

> > (i) within 120 days after the end of each fiscal year, an audited balance
> > sheet of the Borrower and the related statements of income, member's equity
> > and cash flows as of the end of and for such year, setting forth in each
> > case in comparative form the comparable figures for the previous fiscal
> > year, all reported on by Arthur Andersen LLP or other independent public
> > accountants of recognized national standing (without a "going concern" or
> > like qualification or exception and without any qualification or exception
> > as to the scope of such audit) to the effect that such financial statements
> > present fairly in all material respects the financial condition and results
> > of operations of the Borrower in accordance with GAAP consistently applied;
> > 
> > (ii) within 90 days after the end of each of the first three fiscal quarters
> > of each fiscal year, a balance sheet of the Borrower and the related
> > statements of income, member's equity and cash flows as of the end of and
> > for such fiscal quarter and the then elapsed portion of the fiscal year,
> > setting forth in each case in comparative form the figures for the
> > corresponding period or periods of (or, in the case of the balance sheet, as
> > of the end of) the previous fiscal year, all certified by one of its
> > Financial Officers as presenting fairly in all material respects the
> > financial condition and results of operations of the Borrower in accordance
> > with GAAP consistently applied, subject to normal year-end audit adjustments
> > and the absence of footnotes;
> > 
> > (iii) not later than 45 days after the end of each fiscal quarter of the
> > Borrower, commencing with the quarter ending June 30, 2000, a certificate of
> > a Financial Officer of the Borrower setting forth in reasonable detail
> > calculations of Net Operating Cash Flow and Debt Service of the Borrower
> > for, and the Debt Service Coverage Ratio of the Borrower as of, the end of
> > such fiscal quarter and, if during such quarter the Borrower has entered
> > into any material power purchase, fuel supply, operation or maintenance
> > agreement, or any other agreement the breach of which by any party thereto
> > could reasonably be expected to have a Material Adverse Effect, such
> > certificate shall be accompanied by (A) a true, correct and complete copy of
> > each such agreement and (B) an updated Schedule 1.01A, identifying each such
> > agreement as a Material Project Contract. Each such updated schedule, upon
> > delivery, shall be deemed to be a part of this Agreement and shall supercede
> > any earlier dated Schedule 1.01A.
> > 
> > (iv) not later than November 1 in each year, projections prepared by a
> > Financial Officer of the Borrower showing in reasonable detail the
> > Borrower's projected operating revenues and operating expenses, and the
> > Borrower's projected Capital Expenditures, for the following fiscal year;
> > 
> > (v) promptly following any request therefor, such other information
> > regarding the operations, business affairs and financial condition of the
> > Borrower, or compliance with the terms of the Loan Documents, as the
> > Administrative Agent may reasonably request.

            (b) Each year, at the time of delivery of the annual financial
statements of the Borrower pursuant to clause (i) of Section 6.01(a), the
Borrower will furnish to the Administrative Agent a certificate of a Financial
Officer of the Borrower, (i) setting forth the information required pursuant to
Sections 1 and 2 of the Perfection Certificate or confirming that there has been
no change in such information since the date of the Perfection Certificate or
the date of the most recent certificate delivered pursuant to this paragraph and
(ii) certifying that all Uniform Commercial Code financing statements or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above, and all
other actions have been taken, to the extent necessary to protect and perfect
the security interests under the Security Agreement for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

            (c) Not earlier than 90 days and not later than five Business Days
prior to each Renewal Date, the Borrower will furnish to the Administrative
Agent (with a duplicate copy for each Lender):

> > (i) a report of a Renewal Independent Engineer, dated not earlier than 90
> > days prior to the Renewal Date, stating whether or not the conditions
> > specified in clauses (i) and (ii) of the definition of Renewal Requirements
> > have been met as of the preceding Determination Date and including
> > calculations, schedules and other information supporting in reasonable
> > detail the conclusions contained therein; and
> > 
> > (ii) a certificate, dated not more than five days prior to the delivery
> > thereof and signed by a Financial Officer of the Borrower, to the effect
> > that as of the preceding Determination Date and as of the date of such
> > certificate (A) no Default or Event of Default had occurred or was
> > continuing, and (B) the amount of cash and the fair market value of Eligible
> > Investments on deposit in the Debt Service Reserve Account was at least
> > equal to the Debt Service Reserve Requirement.

    6.02     Notices of Material Events

            (a) The Borrower will furnish to the Administrative Agent and each
Lender written notice of the following, promptly after acquiring Knowledge
thereof:

> > (i) the occurrence of any Default;
> > 
> > (ii) the filing or commencement of any action, suit or proceeding by or
> > before any arbitrator or Governmental Authority against or affecting the
> > Borrower that, if adversely determined, could reasonably be expected, in the
> > good faith opinion of the Borrower, to result in a Material Adverse Effect;
> > 
> > (iii) the occurrence of any ERISA Event that, alone or together with any
> > other ERISA Events that have occurred, could reasonably be expected to
> > result in liability of the Borrower in an aggregate amount exceeding
> > $250,000; provided, that liability attributable to an ERISA Event that
> > occurs with respect to the Plan of an ERISA Affiliate (other than the
> > Borrower) shall be considered only if the ERISA Affiliates, in the aggregate
> > but excluding the Borrower, do not, as of the date of such ERISA Event, have
> > sufficient net worth to satisfy the liability attributable to the ERISA
> > Event; and
> > 
> > (iv) any other development that could reasonably be expected, in the good
> > faith opinion of the Borrower, to result in a Material Adverse Effect.

Each notice delivered under this paragraph shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

            (b) The Borrower will give written notice to the Administrative
Agent not later than 30 days prior to the expiration date of the Debt Service
Reserve Letter of Credit, stating whether the Borrower will, not later than the
expiration date of such Debt Service Reserve Letter of Credit, (i) furnish the
Administrative Agent with an extension of such Debt Service Reserve Letter of
Credit or a new Debt Service Reserve Letter of Credit in a stated amount
specified in such notice in place of the expiring Debt Service Reserve Letter of
Credit, (ii) deposit cash and/or Eligible Investments in the Debt Service
Reserve Account in an amount specified in such notice, or (iii) both.

    6.03     Existence; Conduct of Business

            The Borrower will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, including, without limitation, the Required Permits and the
Environmental Permits, except to the extent that any such failure could not
reasonably be expected to have a Material Adverse Effect.

    6.04     Payment of Obligations

            The Borrower will pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

    6.05     Performance of Material Project Contracts

            The Borrower will perform and observe all of the covenants and
agreements on its part to be performed under the Material Project Contracts,
except to the extent that such noncompliance could not reasonably be expected to
have a Material Adverse Effect.

    6.06     Maintenance of Properties

            The Borrower will keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

    6.07     Books and Records; Inspection Rights

            (a) The Borrower will keep proper books of record and account in
which full, true and correct entries are made of all transactions in relation to
its business and activities.

            (b) The Borrower will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

    6.08     Compliance with Laws

            The Borrower will comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
without limitation the Required Permits and the Environmental Permits, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

    6.09     Use of Proceeds

            The proceeds of the Term Loans will be used only to pay or reimburse
Project Costs, including professional fees and other closing costs, and (b) to
refinance certain existing Debt incurred in connection with the foregoing
acquisition. The proceeds of the WC Loans will be used only for working capital
and other general company purposes. No part of the proceeds of the Loans will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase, acquire or carry any Margin Stock or for any purpose
that entails a violation of any of the regulations of the Board, including
Regulations T, U and X.

    6.10     Information Regarding Collateral

            The Borrower will furnish to the Administrative Agent prompt written
notice of any change in (i) its legal name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties, (ii)
the location of its chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned or
held by it or on its behalf or any office or facility at which Collateral owned
or held by it or on its behalf with an aggregate book value in excess of
$250,000 is located (including the establishment of any such new office or
facility), (iii) the identity or organizational structure of the Borrower such
that a filed financing statement becomes misleading or (iv) the Federal Taxpayer
Identification Number of the Borrower. The Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees promptly to notify the Lender if any
material portion of the Collateral is damaged or destroyed.

    6.11     Insurance

            (a) The Borrower will maintain, with financially sound and reputable
insurance companies, (i) adequate insurance for its insurable properties, all to
such extent and against such risks, including fire, casualty and other risks
insured against by extended coverage, as is customary with corporations engaged
in the same or similar businesses or having similar properties similarly
situated, and (ii) such other insurance as is required pursuant to the terms of
any Security Document.

            (b) The Borrower will promptly upon request therefor, deliver or
cause to be delivered to the Administrative Agent originals or duplicate
originals of all such policies of insurance. All such insurance policies in
respect of property insurance shall contain a standard loss payable clause and
shall be endorsed to provide that, in respect of the interests of the
Administrative Agent: (i) the Administrative Agent shall be an additional
insured, as its interest may appear, with respect to all coverages, (ii) 30
days' prior written notice of any cancellation, reduction of amounts payable, or
any changes and amendments shall be given to the Administrative Agent, and (iii)
the Administrative Agent shall have the right, but not the obligation, to pay
any premiums due or to acquire other such insurance upon the failure of the
Borrower to pay the same or to so insure.

    6.12     Casualty and Condemnation

            (a) The Borrower will give the Administrative Agent prompt written
notice of any material casualty or other material damage to the Project or any
material part thereof or the commencement of any action or proceeding for the
taking of the Project or any material part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding.

            (b) If any casualty or damage to the Project or any taking of the
Project or any part thereof under power of eminent domain or by condemnation or
similar proceeding results in Net Proceeds (whether in the form of insurance
proceeds, condemnation award or otherwise) in an amount in excess of 7.5% of the
book value of the Project at the time of such event, determined in accordance
with GAAP, the Administrative Agent, on behalf of the Lenders, is authorized to
collect such Net Proceeds and, if received by the Borrower, such Net Proceeds
shall be paid over promptly to the Administrative Agent. Within 30 days after
the date of receipt by the Borrower of such Net Proceeds or the date of receipt
by the Borrower of written notice from the Administrative Agent that it has
received such Net Proceeds from a Person other than the Borrower, (i) the
Borrower will give notice to the Administrative Agent, whether or not the
Project (A) has been repaired, restored or replaced or (B) is capable of being
repaired, restored or replaced within 180 days from the date of receipt of such
Net Proceeds and, if the latter, whether or not the Borrower intends to repair,
restore or replace the Project within such 180-day period, and (ii) will furnish
the Administrative Agent with a report from an engineer or architect
satisfactory to the Administrative Agent to the effect that the Project has been
repaired, restored or replaced or can be repaired, restored or replaced within
180 days from the date of receipt of such Net Proceeds, and that the completed
or contemplated restoration, repair or replacement of the Project has rendered,
or when completed will render, the Project a complete, economically viable
facility of substantially the same usefulness, design and construction and fully
functional for the same purposes and uses as existed prior to the event
described in paragraph (a) of this Section. The Administrative Agent will hold
any Net Proceeds received by it in an interest bearing account in the name of
the Borrower and, subject to receipt of the notice and report required by the
preceding sentence, will pay over to the Borrower from time to time upon its
written request, to the extent of such Net Proceeds and any accrued interest
thereon, the amounts theretofore expended by the Borrower or required by the
Borrower to pay liabilities incurred to repair, restore or replace the Project
within such 180-day period, except that if a Default described in Section 8(e)
shall have occurred and be continuing the Administrative Agent will hold any
undisbursed Net Proceeds as Collateral until such Default shall be cured. If at
the end of such 180-day period any Net Proceeds and accrued interest remain
undisbursed, after completion of the restoration, repair or replacement of the
Project, the Administrative Agent will pay over the remaining amount to the
Borrower upon receipt of a certificate of a Financial Officer that the repair,
restoration or replacement of Project has been completed.

            (c) In the event that the Administrative Agent receives any Net
Proceeds pursuant to paragraph (b) of this Section and (i) within 30 days
thereafter the Administrative Agent has not received the notice and report
required by paragraph (b) of this Section, or (ii) the Project has not been
repaired, restored or replaced by the Borrower within 180 days from the date of
receipt of such Net Proceeds, or (iii) an Event of Default shall have occurred
and be continuing, the Administrative Agent will apply all Net Proceeds and any
accrued interest thereon held by it to prepay the Loans in accordance with
Section 2.08. Any amount remaining after such application will be paid over to
the Borrower.

    6.13     Debt Service Reserve Account

            (a) The Borrower will open and maintain with the Administrative
Agent an account in the name of the Borrower (the "Debt Service Reserve
Account") and will deposit and maintain in such account cash or Eligible
Investments, or both, in an amount the fair market value of which is equal at
all times to not less than the Debt Service Reserve Requirement. The
Administrative Agent will invest and reinvest any cash balances in the Debt
Service Reserve Account in Eligible Investments as directed by the Borrower in
writing from time to time; provided, that the Administrative Agent shall have no
obligation to invest or reinvest any cash balances in the Debt Service Reserve
Account in the absence of such written instructions. The Borrower hereby grants
the Administrative Agent, for the benefit of the Lenders, a first priority
security interest in the Debt Service Reserve Account, the Eligible Investments
therein and the proceeds thereof. Proceeds of Eligible Investments held in the
Debt Service Reserve Account shall be applied by the Borrower as provided in
Section 6.14.

            (b) Subject to Section 6.14(d), the Borrower shall be entitled to
withdraw cash and/or Eligible Investments from the Debt Service Reserve Account,
during the period of 10 Business Days following the date of delivery of each
Quarterly Certificate, in an amount not in excess of the Available Debt Service
Reserve Account Balance as of the end of the fiscal quarter covered by such
Quarterly Certificate.

    6.14     Application of Operating Cash Flow

            (a) So long as no Event of Default has occurred and is continuing,
the Borrower will make payments for the following items during each fiscal
quarter, in the order of priority set forth below, only to the extent of the
Operating Cash Flow for such fiscal quarter:

> > (i) First: Amounts payable during such fiscal quarter with respect to the
> > following items (whether or not accrued during such quarter): (A) all proper
> > operation and maintenance expenses of the Project incurred by the Borrower,
> > including (1) power production expenses (including fuel and emission
> > allowance expenses), transmission expenses, distribution expenses and
> > administrative and general expenses, net of amounts expensed during such
> > quarter for fuel, emissions allowances, materials, supplies and other
> > prepaid expenses recorded as assets by the Borrower during any preceding
> > fiscal quarter; (2) reimbursement to the Parent or other Affiliates of the
> > Borrower's reasonably allocable share of operation and maintenance expenses
> > incurred by the Parent or such Affiliates for the benefit of the Borrower,
> > to the extent such expenses would be proper operation and maintenance
> > expenses if incurred directly by the Borrower; and (3) reasonable
> > administrative fees to the Parent or other Affiliates of the Borrower; (B)
> > Taxes, other than income taxes and (C) without duplication of any amounts
> > included in clause (A) above, purchases of fuel inventories (to the extent
> > that such payments are not then prohibited under the Fuel Subordination
> > Agreement), emission allowance inventories, materials, supplies and other
> > prepaid expenses;
> > 
> > (ii) Next: Capital Expenditures necessary to complete, maintain, repair or
> > replace the Project or any part thereof, to the extent permitted by Section
> > 7.05;
> > 
> > (iii) Next: Interest, fees and other amounts, other than principal, due
> > under this Agreement and the Notes, and payments due under Hedging
> > Agreements;
> > 
> > (iv) Next: Principal due under this Agreement and the Notes, including
> > voluntary and mandatory prepayments;
> > 
> > (v) Next: Funding of any current deficiency in the Debt Service Reserve
> > Account; and
> > 
> > (vi) Finally: As provided in Section 6.14(c) below.

            (b) If an Event of Default has occurred and is continuing, the
Borrower shall apply all Operating Cash Flow in such order of priority as the
Administrative Agent or the Required Lenders shall approve.

            (c) Subject to Section 2.08(a)(ii) and paragraph (b) of this
Section, the amount of Operating Cash Flow remaining after giving effect to the
payments specified in clauses (i), (ii), (iii), (iv) and (v) of Section 6.14(a)
("Restricted Cash Flow"), shall be applied, commencing with the quarter
beginning July 1, 2000, as follows:

> > (i) If the Debt Service Coverage Ratio as shown in the most recent Quarterly
> > Certificate is less than or equal to 1.00, the Borrower will, within 10
> > Business Days after delivery of such Quarterly Certificate, transfer to the
> > Administrative Agent an amount equal to Restricted Cash Flow for the
> > immediately preceding quarter, if any, plus all Restricted Cash Flow from
> > previous fiscal quarters retained by the Borrower, and will direct the
> > Administrative Agent to apply such amount, and if such amount is not
> > sufficient, first to withdraw cash and the proceeds of Eligible Investments
> > from the Debt Service Reserve Account, to the extent required, and then, if
> > such additional amount is not sufficient, to draw on the Debt Service
> > Reserve Letter of Credit to the extent of the amount available thereunder,
> > or to the extent required, if less, and apply such amounts to prepay the
> > Loans in accordance with Section 2.08, until, after giving effect to such
> > prepayment, the Pro Forma Debt Service Coverage Ratio shall be equal to
> > 1.50.
> > 
> > (ii) If the Debt Service Coverage Ratio as shown in the most recent
> > Quarterly Certificate is greater than 1.00 but less than or equal to 1.25,
> > the Borrower will, within 10 Business Days after delivery of such Quarterly
> > Certificate, transfer an amount equal to 50% of the Restricted Cash Flow for
> > the immediately preceding quarter plus 50% of all Restricted Cash Flow from
> > previous fiscal quarters retained by the Borrower (less any amounts
> > previously transferred pursuant to this clause or clause (iii) below) to the
> > Administrative Agent and will direct the Administrative Agent to deposit
> > such amount in the Debt Service Reserve Account; and
> > 
> > (iii) If the Debt Service Coverage Ratio as shown in the most recent
> > Quarterly Certificate is greater than 1.25 but less than or equal to 1.50,
> > the Borrower will deposit an amount equal to 25% of the Restricted Cash Flow
> > for the immediately preceding quarter plus 25% of all Restricted Cash Flow
> > from previous fiscal quarters retained by the Borrower (less any amounts
> > previously transferred pursuant to this clause) to the Administrative Agent
> > and will direct the Administrative Agent to deposit such amount in the Debt
> > Service Reserve Account;.

All accumulated Restricted Cash Flow remaining after making the transfers
required in clauses (i), (ii) and (iii) above shall be retained by the Borrower
and shall not be available for Restricted Payments until the Borrower is
entitled to withdraw funds from the Debt Service Reserve Account pursuant to
Section 6.14(d) below.

            (d) If (i) the Debt Service Coverage Ratio as shown in the
Borrower's Quarterly Certificates for four consecutive fiscal quarters shall
have been equal to or greater than 1.5 but less than 1.75, or (ii) the Debt
Service Coverage Ratio as shown in the Borrower's Quarterly Certificate for the
immediately preceding fiscal quarter is equal to or greater than 1.75, the
Borrower may withdraw cash and/or Eligible Investments from the Debt Service
Reserve Account in an amount not in excess of the Available Debt Service Reserve
Account Balance.

            (e) Notwithstanding anything to the contrary in this Section 6.14:

> > (i) The Borrower may make payments from Operating Cash Flow during any
> > fiscal quarter without regard to the order of priority set forth in Section
> > 6.14(a), or in excess of Operating Cash Flow for such quarter if, prior to
> > any such non-conforming payment, the Borrower shall have caused to be
> > delivered to the Administrative Agent a Senior Company Guarantee of the
> > payment in full when due of all payments of principal and interest with
> > respect to the Loans due or to become due (whether at stated maturity, by
> > acceleration or otherwise) during the period from the date of such Senior
> > Company Guarantee through the fourth consecutive Payment Date following such
> > date;
> > 
> > (ii) The Borrower may (A) withdraw cash and/or Eligible Investments from the
> > Debt Service Reserve Account in an amount not in excess of the Available
> > Debt Service Reserve Account Balance at the date of withdrawal and (B) make
> > Restricted Payments from Restricted Cash Flow (including amounts deposited
> > in, and subsequently withdrawn from the Debt Service Reserve Account) if,
> > prior to any such withdrawal or Restricted Payment, the Borrower shall have
> > caused to be delivered to the Administrative Agent a Senior Company Guaranty
> > of payment to the Borrower upon demand by the Borrower of all amounts
> > required by the Borrower for payment of the items enumerated in clauses (i)
> > through (v), inclusive, of Section 6.14(a), subject to the limit that the
> > aggregate amount so guaranteed shall not exceed the aggregate amount of
> > Restricted Payments made pursuant to this Section 6.14(e)(ii); and
> > 
> > (iii) The Borrower may from time to time withdraw cash and/or Eligible
> > Investments from the Debt Service Reserve Account in an aggregate amount not
> > in excess of the Available Debt Service Reserve Account Balance at the date
> > of withdrawal, provided, that the entire amount so withdrawn is applied on
> > such date to prepay the Loans pursuant to Section 2.07(a).

    6.15     Environmental Compliance

            The Borrower shall use and operate the Project in compliance with
all Environmental Laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in compliance therewith, and handle all Hazardous Materials in
compliance with all applicable Environmental Laws, except where noncompliance
with any of the foregoing could not reasonably be expected to have a Material
Adverse Effect.

    6.16     Hedging Agreements

            Not later than six months after the Initial Funding Date, the
Borrower will enter into Hedging Agreements, in form and substance and with
counterparties reasonably satisfactory to the Administrative Agent, to fix the
interest rate on 50% or more of the outstanding principal amount of the Term
Loans until the Term Maturity Date.

    6.17     Further Assurances

            The Borrower will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), that may be required under any applicable law,
or which the Administrative Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the
Borrower. The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

SECTION 7.     NEGATIVE COVENANTS

            Until the WC Commitment has expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
under the Loan Documents shall have been paid in full, the Borrower covenants
and agrees with the Lenders that:

    7.01     Debt; Preferred Equity Interests

            (a) The Borrower will not create, incur, assume or permit to exist
any Debt, except:

> > (i) Debt under the Loan Documents;
> > 
> > (ii) Subordinated Debt;
> > 
> > (iii) Debt of the Borrower secured by Liens permitted by Sections
> > 7.02(a)(iii) and 7.02(a)(iv).
> > 
> > (iv) Debt of the Borrower incurred in the ordinary course of business or for
> > the maintenance, replacement or improvement of any fixed or capital assets
> > constituting the Project, provided that the aggregate principal amount of
> > Debt permitted by this clause (iv), plus the aggregate amount of the
> > Borrower's accounts payable to trade creditors for goods or services, shall
> > not exceed $10,000,000 at any time outstanding; and
> > 
> > (v) Debt to counterparties in respect of Hedging Agreements.

            (b) The Borrower will not (i) issue any preferred membership or
other equity interest or (ii) be or become liable in respect of any obligation
(contingent or otherwise) to purchase, redeem, retire, acquire or make any other
payment in respect of any membership or other equity interest in the Borrower or
any option, warrant or other right to acquire any such membership or other
equity interest.

    7.02     Liens

            (a) The Borrower will not create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

> > (i) Liens created under the Loan Documents;
> > 
> > (ii) Permitted Encumbrances;
> > 
> > (iii) any Lien on any property or asset of the Borrower existing on the date
> > hereof and set forth in Schedule 7.02, provided that (i) such Lien shall not
> > apply to any other property or asset of the Borrower and (ii) such Lien
> > shall secure only those obligations which it secures on the date hereof and
> > any extensions, renewals and replacements thereof that do not increase the
> > outstanding principal amount thereof;
> > 
> > (iv) Purchase-money Liens on any property hereafter acquired or the
> > assumption of any Lien on property existing at the time of such acquisition
> > (and not created in contemplation of such acquisition) or a Lien incurred in
> > connection with any conditional sale or other title retention agreement or a
> > capital lease; provided, that:
> > 
> > > (A) Any property subject to any of the foregoing is acquired by the
> > > Borrower in the ordinary course of its business and the Lien on any such
> > > property attaches to such asset concurrently or within ninety (90) days
> > > after the acquisition thereof;
> > > 
> > > (B) The obligation secured by any Lien so created, assumed, or existing
> > > shall not exceed one hundred percent (100%) of the lesser of the cost or
> > > the fair market value as of the time of acquisition of the property
> > > covered thereby to the Borrower;
> > > 
> > > (C) Each such Lien shall attach only to the property so acquired and fixed
> > > improvements thereon; and
> > > 
> > > (D) The Debt secured by all such Liens shall not exceed $5,000,000
> > > (adjusted as provided in paragraph (b) of this Section) at any time
> > > outstanding in the aggregate;
> > 
> > (v) Liens securing Debt permitted by Section 7.01, other than Subordinated
> > Debt; provided, that such Liens are subordinate in priority to the Liens of
> > the Security Documents;
> > 
> > (vi) Liens to secure Capital Expenditures contemplated by or arising under
> > Material Project Contracts; provided, that such Liens: (i) are approved by
> > the Administrative Agent in writing prior to the attachment thereof; (ii)
> > are limited to the property to be acquired or constructed; (iii) do not
> > secure indebtedness for borrowed money; and (iv) are subordinate in priority
> > to the Liens of the Security Documents;
> > 
> > (vii) Liens created pursuant to Material Project Contracts or in the
> > ordinary course of business of the Borrower; provided, that such Liens: (i)
> > are approved by the Administrative Agent in writing prior to the attachment
> > thereof; (ii) do not secure indebtedness for borrowed money; and (iii) are
> > subordinate in priority to the Liens of the Security Documents; and
> > 
> > (viii) Minor encumbrances, capital leases and judgment liens (other than
> > judgment liens which have been bonded paid or stayed within 90 days after
> > attachment) not exceeding $5,000,000 in the aggregate.

            (b) The total amount of Debt permitted by Section 7.02(a)(iv)(D)
shall be increased on each anniversary of the date of this Agreement in
proportion to the GDP Price Deflator for the immediately preceding calendar
year. For purposes of this paragraph, "GDP Price Deflator" means the average of
the four implicit price deflators for the gross domestic product reported by the
United States Department of Commerce for the four quarters of the relevant
calendar year.

    7.03     Fundamental Changes

            (a) The Borrower will not merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, whether now owned or
hereafter acquired, or liquidate or dissolve.

            (b) The Borrower will not engage to any material extent in any
business other than business of the type conducted by the Borrower on the date
of execution of this Agreement and business directly related thereto.

    7.04     Investments, Loans, Advances, Guarantees and Acquisitions

            The Borrower will not purchase, hold or acquire (including pursuant
to any merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions (including pursuant to any merger)) any assets of any other
Person constituting a business unit, except:

> > (i) Permitted Investments; and
> > 
> > (ii) investments existing on the date hereof and set forth in Schedule 7.04;

    7.05     Capital Expenditures

            The Borrower will not permit Capital Expenditures made by the
Borrower in any fiscal year to exceed (i) $7,000,000 or (ii) 150% of the amount
of Capital Expenditures projected in the most recent projections delivered by
the Borrower to the Administrative Agent pursuant to Section 6.01(a)(iv),
whichever amount is greater.

    7.06     Asset Sales

            The Borrower will not sell, transfer, lease or otherwise dispose
(including pursuant to a merger) of any asset except, to the extent that any
such transaction will not have a Material Adverse Effect, (i) sales, transfers,
leases and other dispositions in the ordinary course of business in connection
with the repair or replacement of any equipment or parts, (ii) sales, transfers,
leases and other dispositions of obsolete equipment or parts which are no longer
used or useful in the operation or maintenance of the Project, and (iii) sales
or other dispositions of other property in an amount up to $500,000 with respect
to any single transaction and up to $1,000,000 in the aggregate during any
fiscal year.

    7.07     Sale and Lease-Back Transactions

            The Borrower will not enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

    7.08     Hedging Agreements

            The Borrower will not enter into any Hedging Agreement, other than
Hedging Agreements required or permitted by Section 6.16 and Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower is exposed in the conduct of its business or the management
of its liabilities.

    7.09     Restricted Payments

            The Borrower will not declare or make, or agree to pay for or make,
directly or indirectly, any Restricted Payment, except that so long as the
conditions specified in Section 6.14(d) or Section 6.14(e)(ii) are applicable,
the Borrower may make distributions with respect to the equity interest of the
Parent in the Borrower and pay Subordinated Debt to the extent of its
accumulated Restricted Cash Flow; provided, however, that the Borrower shall not
make any Restricted Payments to any Person at any time when total cash and
Eligible Investments on deposit in the Debt Service Reserve Account are less
than the Debt Service Reserve Requirement.

    7.10     Transactions with Affiliates

            Except as otherwise required or permitted by the Affiliate
Agreements, the Borrower will not sell, transfer, lease or otherwise dispose
(including pursuant to a merger) any property or assets to, or purchase, lease
or otherwise acquire (including pursuant to a merger) any property or assets
from, or otherwise engage in any other transactions with, any Affiliates, except
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower than could be obtained on an arms-length basis
from unrelated third parties, provided that notwithstanding anything in Section
7.01, 7.04, 7.06 and 7.09 to the contrary, the Borrower may participate in, and
make payments under, any Affiliate cost-sharing or cost- or benefit-allocation
program or agreement, including without limitation, overhead allocation
payments, tax credit allocation, income tax allocation, service cost payments or
Plan premium allocation payments, whether or not such payments or allocations
are pursuant to a written agreement, provided that (i) in the case of any
payment, cost sharing or overhead or cost allocation, such payment, sharing or
allocation is in ordinary course of business of the Borrower and pursuant to the
reasonable requirements of the Borrower's business, is in consideration of
services or other benefits rendered or provided to the Borrower, and is upon
fair and reasonable terms comparable to terms the Borrower would obtain in a
comparable arms-length transaction, and (ii) in the case of any tax credit
allocation or income tax allocation or other similar allocation, such allocation
is applied consistently and in a fair and reasonable manner to all Affiliates
included in the relevant consolidated tax return (after giving due effect to the
intent of the Sections enumerated above).

    7.11     Modification of Material Contracts and Other Documents

            The Borrower will not (i) amend, modify or waive any of its rights
under any Material Project Contract or terminate, cancel or permit the
termination or cancellation of any Material Project Contract, (ii) amend, modify
or waive any of its rights under any Required Permit or Environmental Permit,
(iii) amend or modify its certificate of formation, limited liability company
agreement or other organizational documents, or (iv) amend, modify or waive any
of its rights under any Transition Service Contract or terminate, cancel or
permit the termination or cancellation of any Transition Service Contract, in
each case other than amendments, modifications or waivers that would not
reasonably be expected to cause a Material Adverse Effect, without the prior
written consent of the Required Lenders, in the case of matters described in
clauses (i), (ii) and (iii) of this Section, or the Administrative Agent, in the
case of matters described in clause (iv) of this Section.

SECTION 8.     EVENTS OF DEFAULT

            If any of the following events ("Events of Default") shall occur:

            (a) the Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, or the Borrower shall fail to pay
any interest on any Loan or any fee, commission or any other amount payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of more than five Business
Days;

            (b) WPSR shall fail to pay any reimbursement obligation, fee or
other amount with respect to either Letter of Credit when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of more than five Business Days;

            (c) any representation or warranty made or deemed made by or on
behalf of the Borrower in or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

            (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02, 6.03, or 6.09 or in Article 7;

            (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document to which it is a party
(other than those specified in clause (a) or (c) of this Article), and such
failure shall continue unremedied for a period of 30 days after the Borrower
shall have received written notice thereof from the Administrative Agent;
provided, however, that if such Default cannot be cured by the Borrower within
such 30-day period, it shall not constitute an Event of Default if curative
action is instituted by the Borrower within such period and thereafter is
diligently pursued until such Default is cured, so long as such Default is cured
in any event within 30 days after the expiration of the initial 30-day period;

            (f) the Borrower shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material Debt,
when and as the same shall become due and payable (after giving effect to any
applicable grace period);

            (g) any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (in each case
after giving effect to any applicable grace period), provided, that this clause
shall not apply to secured Debt that becomes due solely as a result of the
voluntary sale or transfer, or casualty loss, of the property or assets securing
such Debt;

            (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

            (i) the Borrower shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

            (j) the Borrower shall become insolvent; shall fail to pay, become
unable to pay, or admit in writing that it is or will be unable to pay, its
debts as they become due; or shall voluntarily suspend transaction of its
business;

            (k) one or more judgments for the payment of money in an aggregate
amount not covered by insurance in excess of $5,000,000 shall be rendered
against the Borrower and the same shall remain undischarged or unbonded for a
period of 90 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower to enforce any such judgment;

            (l) an ERISA Event shall have occurred that, in the opinion of the
Administrative Agent or the Required Lenders, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower in an aggregate amount exceeding (i) $1,000,000 in any
year or (ii) $2,000,000 for all periods; provided, that liability attributable
to an ERISA Event that occurs with respect to any Plan of an ERISA Affiliate
(other than the Borrower) shall be considered only if the ERISA Affiliates, in
the aggregate but excluding the Borrower do not, as of the date of such ERISA
Event, have sufficient net worth to satisfy the liability attributable to the
ERISA Event;

            (m) any Loan Document shall cease, for any reason, to be in full
force and effect, or the Borrower shall so assert in writing or shall disavow
any of its obligations thereunder;

            (n) any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by the Borrower not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent's failure to maintain possession of
any instrument, certificated security or negotiable document delivered to it
under the Security Agreement;

            (o) a Change in Control shall occur; or

            (p) the amount on deposit in the Debt Service Reserve Account shall
at any time be less than the Debt Service Reserve Requirement and the Borrower
shall not within 30 days after it shall receive written notice from the
Administrative Agent of such deficiency, either deposit cash in the Debt Service
Reserve Account in the amount, or deliver to the Administrative Agent a Debt
Service Reserve Letter of Credit in a stated amount, equal to the amount of such
deficiency;

then, and in every such event (other than an event described in clause(h) or (i)
of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the WC Commitment, and thereupon
the WC Commitment shall terminate immediately and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event described in clause (h) or (i) of this Section, the WC Commitment shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued under the Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

SECTION 9.     THE ADMINISTRATIVE AGENT

    9.01     Appointment

            Each Lender hereby irrevocably appoints Bayerische Landesbank
Girozentrale, acting through its New York Branch, to act as Administrative Agent
for such Lender under this Agreement and the other Loan Documents. Each Lender
hereby irrevocably authorizes the Administrative Agent to take such action on
behalf of such Lender under the provisions of this Agreement and the other Loan
Documents, and to exercise such powers and to perform such duties, as are
expressly delegated to or required of the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto. Bayerische Landesbank Girozentrale hereby agrees to act as
Administrative Agent on behalf of the Lenders on the terms and conditions set
forth in this Agreement and the other Loan Documents, subject to its right to
resign as provided in Section 9.10. Each Lender hereby irrevocably authorizes
the Administrative Agent to execute and deliver each of the Loan Documents
executed after the date hereof and to accept delivery of such of the other Loan
Documents delivered after the date hereof as may not require execution by the
Administrative Agent (with such consents of the Lenders as required pursuant to
Section 10.02). Each Lender agrees that the rights and remedies granted to the
Administrative Agent under the Loan Documents shall be exercised exclusively by
the Administrative Agent, and that no Lender shall have any right individually
to exercise any such right or remedy, except to the extent expressly provided
herein or therein.

    9.02     General Nature of Administrative Agent's Duties

            Notwithstanding anything to the contrary elsewhere in this Agreement
or in any other Loan Document:

> > (i) The Administrative Agent shall have no duties or responsibilities except
> > those expressly set forth in this Agreement and the other Loan Documents,
> > and no implied duties or responsibilities on the part of the Administrative
> > Agent shall be read into this Agreement or any other Loan Document or shall
> > otherwise exist.
> > 
> > (ii) The duties and responsibilities of the Administrative Agent under this
> > Agreement and the other Loan Documents shall be mechanical and
> > administrative in nature, and the Administrative Agent shall not have a
> > fiduciary relationship in respect of any Lender.
> > 
> > (iii) The Administrative Agent is and shall be solely the agent of the
> > Lenders. The Administrative Agent does not assume, and shall not at any time
> > be deemed to have, any relationship of agency or trust with or for, or any
> > other duty or responsibility to, the Borrower or any other Person (except
> > only for its relationship as agent for, and its express duties and
> > responsibilities to, the Lenders as provided in this Agreement and the other
> > Loan Documents).
> > 
> > (iv) The Administrative Agent shall be under no obligation to take any
> > action hereunder or under any other Loan Document if the Administrative
> > Agent believes in good faith that taking such action may conflict with any
> > Law or any provision of this Agreement or any other Loan Document, or may
> > require the Administrative Agent to qualify to do business in any
> > jurisdiction where it is not then so qualified.

    9.03     Exercise of Powers

            The Administrative Agent shall take any action of the type specified
in this Agreement or any other Loan Document as being within the Administrative
Agent's rights, powers or discretion in accordance with directions from the
Required Lenders (or, to the extent this Agreement or such Loan Document
expressly requires the direction or consent of some other Person or set of
Persons, then instead in accordance with the directions of such other Person or
set of Persons). In the absence of such directions, the Administrative Agent
shall have the authority (but under no circumstances shall be obligated), in its
sole discretion, to take any such action, except to the extent that this
Agreement or such Loan Document expressly requires the direction or consent of
the Required Lenders (or some other Person or set of Persons), in which case the
Administrative Agent shall not take such action absent such direction or
consent. Any action or inaction pursuant to such direction, discretion or
consent shall be binding on all the Lenders. The Administrative Agent shall not
have any liability to any Person as a result of (a) the Administrative Agent
acting or refraining from acting in accordance with the directions of the
Required Lenders (or other applicable Person or set of Persons), (b) the
Administrative Agent refraining from acting in the absence of instructions to
act from the Required Lenders (or other applicable Person or set of Persons),
whether or not the Administrative Agent has discretionary power to take such
action, or (c) the Administrative Agent taking discretionary action it is
authorized to take under this Section (subject, in the case of clauses (b) and
(c), to the provisions of Section 9.04(i)).

    9.04     General Exculpatory Provisions

            Notwithstanding anything to the contrary elsewhere in this Agreement
or any other Loan Document:

> > (i) The Administrative Agent shall not be liable for any action taken or
> > omitted to be taken by it under or in connection with this Agreement or any
> > other Loan Document, unless caused by its own gross negligence or willful
> > misconduct.
> > 
> > (ii) The Administrative Agent shall not be responsible for (i) the
> > execution, delivery, effectiveness, enforceability, genuineness, validity or
> > adequacy of this Agreement or any other Loan Document, (ii) any recital,
> > representation, warranty, document, certificate, report or statement in,
> > provided for in, or received under or in connection with, this Agreement or
> > any other Loan Document, (iii) any failure of the Borrower or any Lender to
> > perform any of their respective obligations under this Agreement or any
> > other Loan Document, or (iv) the existence, validity, enforceability,
> > perfection, recordation, priority, adequacy or value, now or hereafter, of
> > any Lien or other direct or indirect security afforded or purported to be
> > afforded by any of the Loan Documents or otherwise from time to time.
> > 
> > (iii) The Administrative Agent shall not be under any obligation to
> > ascertain, inquire or give any notice relating to (i) the performance or
> > observance of any of the terms or conditions of this Agreement or any other
> > Loan Document on the part of the Borrower, (ii) the business, operations,
> > condition (financial or otherwise) or prospects of the Borrower or any other
> > Person, or (iii) except to the extent set forth in Section 9.05(f), the
> > existence of any Default or Event of Default.
> > 
> > (iv) The Administrative Agent shall not be under any obligation, either
> > initially or on a continuing basis, to provide any Lender with any notices,
> > reports or information of any nature, whether in its possession presently or
> > hereafter, except for such notices, reports and other information expressly
> > required by this Agreement or any other Loan Document to be furnished by the
> > Administrative Agent to such Lender.

    9.05     Administration by the Administrative Agent

            (a) The Administrative Agent may rely upon any notice or other
communication of any nature (written or oral, including but not limited to
telephone conversations, whether or not such notice or other communication is
made in a manner permitted or required by this Agreement or any other Loan
Document) purportedly made by or on behalf of the proper party or parties, and
the Administrative Agent shall not have any duty to verify the identity or
authority of any Person giving such notice or other communication.

            (b) The Administrative Agent may consult with legal counsel
(including, without limitation, in-house counsel for the Administrative Agent or
in-house or other counsel for the Borrower), independent public accountants and
any other experts selected by it from time to time, and the Administrative Agent
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.

            (c) The Administrative Agent may conclusively rely upon the truth of
the statements and the correctness of the opinions expressed in any certificates
or opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to the Borrower or any Lender, such matter
may be established by a certificate of the Borrower or such Lender, as the case
may be, and the Administrative Agent may conclusively rely upon such certificate
(unless other evidence with respect to such matter is specifically prescribed in
this Agreement or another Loan Document).

            (d) The Administrative Agent may fail or refuse to take any action
unless it shall be indemnified to its satisfaction from time to time against any
and all amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature which
may be imposed on, incurred by or asserted against the Administrative Agent by
reason of taking or continuing to take any such action.

            (e) The Administrative Agent may perform any of its duties under
this Agreement or any other Loan Document by or through agents or
attorneys-in-fact. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

            (f) The Administrative Agent shall not be deemed to have any
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default, and
stating that such notice is a "notice of default." If the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to each Lender.

    9.06     Lenders Not Relying on Administrative Agent or Other Lenders

            Each Lender acknowledges that:

> > (i) Neither the Administrative Agent nor any other Lender has made any
> > representations or warranties to it, and no act taken hereafter by the
> > Administrative Agent or any other Lender shall be deemed to constitute any
> > representation or warranty by the Administrative Agent or such other Lender
> > to it.
> > 
> > (ii) It has, independently and without reliance upon the Administrative
> > Agent or any other Lender, and based upon such documents and information as
> > it has deemed appropriate, made its own credit and legal analysis and
> > decision to enter into this Agreement and the other Loan Documents.
> > 
> > (iii) It will, independently and without reliance upon the Administrative
> > Agent or any other Lender, and based upon such documents and information as
> > it shall deem appropriate at the time, make its own decisions to take or not
> > take action under or in connection with this Agreement and the other Loan
> > Documents.

    9.07     Indemnification

            Each Lender agrees to reimburse and indemnify the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by the Borrower and without limitation of the obligations of the
Borrower to do so, in each case pursuant to the terms of this Agreement and the
other Loan Documents), based on its Percentage, from and against any and all
amounts, losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements of any kind or nature
(including, without limitation, the fees and disbursements of counsel for the
Administrative Agent or such other Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
the Administrative Agent or such other Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such other Person as a result of, or arising out of, or
in any way related to or by reason of, this Agreement, any other Loan Document,
any transaction from time to time contemplated hereby or thereby, or any
transaction financed in whole or in part or directly or indirectly with the
proceeds of any Loan, provided that no Lender shall be liable for any portion of
such amounts, losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs or disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent or
such other Person, as finally determined by a court of competent jurisdiction.
Payments under this Section shall be due and payable on demand, and to the
extent that any Lender fails to pay any such amount on demand, such amount shall
bear interest for each day from the date of demand until paid (before and after
judgment) at a rate per annum (calculated on the basis of a year of 360 days and
actual days elapsed) which for each day shall be equal to the Federal Funds
Effective Rate for such day.

    9.08     Administrative Agent in its Individual Capacity

            With respect to its Commitment and the Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
and each other Loan Document as any other Lender and may exercise the same as
though it were not the Administrative Agent, and the terms "Lenders," "holders
of Notes" and like terms shall include the Administrative Agent in its
individual capacity as such. The Administrative Agent and its affiliates may,
without liability to account, make loans to, accept deposits from, acquire debt
or equity interests in, act as trustee under indentures of, and engage in any
other business with, the Borrower and any stockholder, subsidiary or affiliate
of the Borrower, as though the Administrative Agent were not the Administrative
Agent hereunder.

    9.09     Holders of Notes

            The Administrative Agent may deem and treat the Lender which is
payee of a Note as the owner and holder of such Note for all purposes hereof
unless and until an Assignment Agreement with respect to the assignment or
transfer thereof shall have been filed with the Administrative Agent in
accordance with Section 10.04. Any authority, direction or consent of any Person
who at the time of giving such authority, direction or consent is shown in the
Register as being a Lender shall be conclusive and binding on each present and
subsequent holder, transferee or assignee of any Note or Notes payable to such
Lender or of any Note or Notes issued in exchange therefor.

    9.10     Successor Administrative Agent

            The Administrative Agent may resign at any time by giving 10 days'
prior written notice thereof to the Lenders and the Borrower. The Administrative
Agent may be removed by the Required Lenders at any time with or without cause
by giving 10 days, prior written notice thereof to the Administrative Agent, the
other Lenders and the Borrower. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed and
consented to, and shall have accepted such appointment, within 30 days after
such notice of resignation or removal, then the retiring Administrative Agent,
on behalf of the Lenders, may appoint a successor Administrative Agent. Each
successor Administrative Agent shall be a commercial bank or trust company
organized under the Laws of the United States of America or any State thereof
and having a combined capital and surplus of at least $1,000,000,000. The
appointment of any successor Administrative Agent at any time pursuant to this
Section shall be subject to the approval of the Borrower, provided that at such
time there shall not have occurred and be continuing any Default or Event of
Default, and provided further that the Borrower's consent to any such
appointment shall not be unreasonably withheld. Upon the acceptance by a
successor Administrative Agent of its appointment as Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the properties, rights, powers, privileges and duties of
the former Administrative Agent without further act, deed or conveyance. Upon
the effective date of resignation or removal of a retiring Administrative Agent,
the Administrative Agent shall be discharged from its duties under this
Agreement and the other Loan Documents, but the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted by it while it was
Administrative Agent under this Agreement. If and for so long as no successor
Administrative Agent shall have been appointed, then any notice or other
communication required or permitted to be given by the Administrative Agent
shall be sufficiently given if given by the Required Lenders, all notices or
other communications required or permitted to be given to the Administrative
Agent shall be given to each Lender, and all payments to be made to the
Administrative Agent shall be made directly to the Borrower or Lender for whose
account such payment is made.

    9.11     Additional Administrative Agents

            If the Administrative Agent shall from time to time deem it
necessary or advisable, for its own protection in the performance of its duties
hereunder or in the interest of the Lenders, the Administrative Agent and the
Borrower shall execute and deliver a supplemental agreement and all other
instruments and agreements necessary or advisable in the opinion of the
Administrative Agent to constitute another commercial bank or trust company, or
one or more other Persons approved by the Administrative Agent, to act as
co-Administrative Agent, with such powers of the Administrative Agent as may be
provided in such supplemental agreement, and to vest in such bank, trust company
or Person, as such co-Administrative Agent, any properties, rights, powers,
privileges and duties of the Administrative Agent under this Agreement or any
other Loan Document. The appointment of any co-Administrative Agent at any time
pursuant to this Section shall be subject to the approval of the Borrower,
provided that at such time there shall not have occurred and be continuing any
Default or Event of Default, and provided further that the Borrower's consent to
any such appointment shall not be unreasonably withheld.

    9.12     Calculations

            The Administrative Agent shall not be liable for any calculation,
apportionment or distribution of payments made by it in good faith, in the
absence of its own gross negligence or willful misconduct. If such calculation,
apportionment or distribution is subsequently determined to have been made in
error, the sole recourse of any Lender to whom payment was due but not made
(except as provided in the preceding sentence) shall be to recover from the
other Lenders any payment in excess of the amount to which they are determined
to be entitled or, if the amount due was not paid by the Borrower, to recover
such amount from the Borrower.

    9.13     Other Agents

            Notwithstanding anything in any Loan Document to the contrary, no
Agent other than the Administrative Agent shall have any duty or obligation
under the Loan Documents.

SECTION 10.     MISCELLANEOUS

    10.01     Notices

            Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

> > (a) if to the Borrower:
> > 
> > > Sunbury Generation, LLC
> > > c/o WPS Power Development, Inc.
> > > 677 Baeten Road
> > > Green Bay, WI 54304
> > > Attention: George R. Wiesner
> > > Assistant Controller 
> > > 
> > > Telephone: (920) 490-6052
> > > Telecopy: (920) 496-9399 
> > > 
> > > with a copy to:
> > > 
> > >  Foley & Lardner
> > > Firstar Center
> > > 777 E. Wisconsin Ave.
> > > Milwaukee, WI 53202-5367
> > > Attention: Mary Ann C. Halloin, Esq.
> > > 
> > >  Telephone: (414) 297-5604
> > > Telecopy: (414) 297-4900
> > 
> > (b) if to the Administrative Agent:
> > 
> > > Bayerische Landesbank Girozentrale
> > > 560 Lexington Avenue
> > > New York, NY 10022
> > > Attention: Export & Project Finance Department
> > > 
> > > Telephone: (212) 310-9800
> > > Telecopy: (212) 310-9868
> > > 
> > > with a copy to:
> > > 
> > > Emmet, Marvin & Martin, LLP
> > > 120 Broadway
> > > New York, NY 10271
> > > Attention: Julian A. McQuiston, Esq.
> > > 
> > > Telephone: (212) 238-3000
> > > Telecopy: (212) 238-3100

            (c) if to any other Lender, to it at its address (or telecopy
number) set forth on its signature page to this Agreement or in its Assignment
Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

    10.02     Waivers; Amendments

            (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

            (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the WC Commitment of the WC Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
reduce the rate of interest thereon, or reduce any fees or other amounts payable
under the Loan Documents, without the written consent of each Lender affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees or other amounts payable under
the Loan Documents, or reduce the amount of, waive or excuse any such payment,
or postpone the scheduled date of reduction or expiration of the WC Commitment,
without the written consent of each Lender affected thereby, (iv) change any
provision hereof in a manner that would alter the pro rata sharing of payments
required by any Loan Document, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (vi) release any of the Collateral from the Liens of the Loan
Documents (except as expressly provided in the Mortgage or the Security
Agreement), without the consent of each Lender; and provided, further, that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

            (c) If any Lender other than Bayerische Landesbank Girozentrale
fails to consent to any action, waiver, or amendment requested by Borrower when
such Lender's consent is required hereunder (for purposes hereof, a "Dissenting
Lender"), the Borrower may, at its sole expense and effort, upon notice to the
Dissenting Lender and the Administrative Agent, require the Dissenting Lender to
assign and delegate, without recourse, all its interests, rights and obligations
under this Agreement and the other Loan Documents to an assignee (for purposes
hereof, a "Replacement Lender") that shall assume such obligations in accordance
with and subject to the restrictions contained in Section 10.04; provided, that
(i) the Borrower shall have received the prior consent of the Required Lenders,
and (ii) the Dissenting Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the Replacement Lender (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts).

            (d) If the Borrower is reasonably unable to obtain a Replacement
Lender for any Dissenting Lender, the Borrower, the Parent, and/or any of their
Affiliates may purchase, and the Dissenting Lender shall sell and assign to the
Borrower, the Parent, or such Affiliate, as the case may be (for purposes
hereof, the "Purchaser"), without recourse, all of the Dissenting Lender's
interests, rights and obligations under this Agreement and the other Loan
Documents; provided, that (i) the Borrower shall have received the prior consent
of the Required Lenders, (ii) the Dissenting Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Purchaser (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), and (iii) the
Purchaser, the Borrower, and the Administrative Agent shall have entered into a
subordination and waiver agreement ("Subordination Agreement") on terms and
conditions acceptable to the Required Lenders whereby (A) all payments in
respect of the Purchaser's Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder shall be subordinated on substantially the
same terms and conditions as other Subordinated Debt, (B) the Purchaser shall
waive all of its interests, rights, and remedies in respect of the Liens created
under the Security Documents, and (C) the Purchaser shall waive all of its
rights to exercise any of the voting or consent rights of the Lenders under any
of the Loan Documents, in each case for so long as Purchaser continues to own
such interests, rights, and obligations. All of the terms, conditions, and
waivers set forth in any such Subordination Agreement shall expire and be of no
further force and effect upon the sale and assignment of the Purchaser's
interests, rights and obligations under this Agreement and the other Loan
Documents to a Replacement Lender in accordance with paragraph (c) of this
Section.

            (e) For purposes of this Section 10.02, "Required Lenders" shall be
determined without reference to the sum of the outstanding Term Loans of the
Dissenting Lender.

    10.03     Expenses; Indemnity; Damage Waiver

            (a) The Borrower shall pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (other than any
Affiliate acting in the capacity of a Lender), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with (i) any amendments, modifications or waivers of the provisions of any Loan
Document (whether or not the transactions contemplated thereby shall be
consummated), and (ii) in connection with the enforcement or protection of the
rights of the Administrative Agent and the Lenders in connection with the Loan
Documents, including the Administrative Agent's rights under this Section, or in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

            (b) The Borrower shall indemnify the Administrative Agent, each
Lender and each Related Party thereof (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, (ii) any Loan or the use of the proceeds
thereof, (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower, or any Environmental
Liability related in any way to the Borrower or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (including claims of any
Lender resulting from the gross negligence or willful misconduct of the
Administrative Agent).

            (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent an
amount equal to the product of such unpaid amount multiplied by a fraction, the
numerator of which is the outstanding principal balance of such Lender's Loans
and the denominator of which is the outstanding principal balance of all Loans
(in each case determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent in its capacity as
such.

            (d) To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or the use of the proceeds
thereof.

            (e) All amounts due under this Section shall be payable promptly but
in no event later than ten days after written demand therefor.

    10.04     Successors and Assigns

            (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and each Lender) any legal or equitable
right, remedy or claim under or by reason of any Loan Document.

            (b) Any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Loans at the time owing to it); provided, that (i) except in the case of
an assignment to a Lender or an Affiliate of a Lender, each of the Borrower and
the Administrative Agent must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld), (ii) in the case of the WC
Lender all of its rights and obligations (including all the WC Loans at the time
owing to it and the WC Commitment) shall be assigned, (iii) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender's Term Loans, the amount of the
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
the Borrower and the Administrative Agent otherwise consent, (iv) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment Agreement together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $5,000, and (v) if the
assignee is a Foreign Lender, the assignee shall deliver to the Borrower and the
Administrative Agent the documents required by Section 3.07(e); and provided,
further, that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment Agreement, have the
rights and obligations of a Term Lender under the Loan Documents, and the
assigning Term Lender thereunder shall, to the extent of the interest assigned
by such Assignment Agreement, be released from its obligations under the Loan
Documents (and, in the case of an Assignment Agreement covering all of the
assigning Term Lender's rights and obligations under the Loan Documents, such
Term Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 3.05, 3.06, 3.07 and 10.03). Any assignment or
transfer by a Term Lender of rights or obligations under the Loan Documents that
does not comply with this paragraph shall be treated for purposes of the Loan
Documents as a sale by such Term Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

            (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, the amount of the WC Commitment of the
WC Lender, and the principal amounts of the Loans owing to each Lender pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive absent clearly demonstrable error, and the Borrower
and each Lender may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

            (d) Upon its receipt of a duly completed Assignment Agreement
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section, any written consent to such
assignment required by paragraph (b) of this Section, and, if applicable, the
documents required by Section 3.07(e), the Administrative Agent shall accept
such Assignment Agreement and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

            (e) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Lender, sell participations to one or more
banks or other entities (each such bank or other entity being called a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of the
Loans owing to it); provided, that (i) such Lender's obligations under the Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of any Loan
Documents; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.05
and 3.06 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided that such Participant agrees to be subject
to Section 2.09(c) as though it were a Lender.

            (f) A Participant shall not be entitled to receive any greater
payment under Section 3.05 or 3.07 than the Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.07 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Sections 3.07(e),
3.07(f) and 3.08 as though it were a Lender.

            (g) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under the Loan Documents to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations under the Loan Documents or substitute any such pledgee or assignee
for such Lender as a party hereto.

    10.05     Survival

            All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Loan Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 3.05, 3.06, 3.07, 9 and 10.03
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans and the
termination of the Commitments or the termination of this Agreement or any
provision hereof.

    10.06     Counterparts; Integration; Effectiveness

    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one contract. This
Agreement and any separate letter agreements with respect to fees and expenses
payable to the Administrative Agent and any Lender constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

    10.07     Severability

            In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

    10.08     Right of Setoff

            If an Event of Default shall have occurred and be continuing, each
of the Lenders and their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by it to or for the credit or the account of the Borrower against any of and all
the obligations of the Borrower now or hereafter existing under this Agreement
held by it, irrespective of whether or not it shall have made any demand under
this Agreement and although such obligations may be unmatured. The rights of
each the Lenders and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that it
may have.

    10.09     Governing Law; Jurisdiction; Consent to Service of Process



            (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

            (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower, or any of its property, in the courts of any jurisdiction.

            (c) The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

            (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

            10.10     WAIVER OF JURY TRIAL

            EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

    10.11     Headings

            Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

    10.12     Interest Rate Limitation

            Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts that are treated as interest on such Loan under applicable law
(collectively the "charges"), shall exceed the maximum lawful rate (the "maximum
rate") that may be contacted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all of the charges
payable in respect thereof, shall be limited to the maximum rate and, to the
extent lawful, the interest and the charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated, and the interest and the charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

[Continued and executed on the following pages]

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

> > > > > SUNBURY GENERATION, LLC
> > > > > 
> > > > > By:___________________________
> > > > > Name: Ralph G. Baeten
> > > > > Title: Treasurer

 

 

> > > > > BAYERISCHE LANDESBANK GIROZENTRALE,
> > > > > NEW YORK BRANCH,
> > > > > as Administrative Agent
> > > > > 
> > > > > By:___________________________
> > > > > Name: Alexander Kohnert
> > > > > Title: First Vice President
> > > > > 
> > > > > 
> > > > > 
> > > > > By:___________________________
> > > > > Name: Christopher A. Stolarski
> > > > > Title: Vice President

 

> > > > > BAYERISCHE LANDESBANK GIROZENTRALE,
> > > > > CAYMAN ISLANDS BRANCH,
> > > > > as WC Lender
> > > > > 
> > > > > By:___________________________
> > > > > Name: Alexander Kohnert
> > > > > Title: First Vice President
> > > > > 
> > > > > 
> > > > > 
> > > > > By:___________________________
> > > > > Name: Christopher A. Stolarski
> > > > > Title: Vice President
> > > > > 
> > > > > 
> > > > > 
> > > > > Address for Notices
> > > > > 
> > > > > :
> > > > > 
> > > > > 
> > > > > 
> > > > > Bayerische Landesbank Girozentrale,
> > > > > Cayman Islands Branch
> > > > > c/o Bayerische Landesbank Girozentrale
> > > > > 560 Lexington Avenue
> > > > > New York, NY 10022
> > > > > Attention: Export & Project Finance Department
> > > > > 
> > > > > > > > > >  
> > > > > 
> > > > > Telephone: (212) 310-9800
> > > > > Telecopy: (212) 310-9868
> > > > > 
> > > > >  

Percentage: 100% 

> > > > > BAYERISCHE LANDESBANK GIROZENTRALE,
> > > > > CAYMAN ISLANDS BRANCH,
> > > > > as Term Lender
> > > > > 
> > > > > By:___________________________
> > > > > Name: Alexander Kohnert
> > > > > Title: First Vice President
> > > > > 
> > > > >  
> > > > > 
> > > > > By:___________________________
> > > > > Name: Christopher A. Stolarski
> > > > > Title: Vice President
> > > > > 
> > > > > Address for Notices
> > > > > 
> > > > > :
> > > > > 
> > > > > 
> > > > > 
> > > > > Bayerische Landesbank Girozentrale,
> > > > > Cayman Islands Branch
> > > > > c/o Bayerische Landesbank Girozentrale
> > > > > 560 Lexington Avenue
> > > > > New York, NY 10022
> > > > > Attention: Export & Project Finance Department
> > > > > 
> > > > > Telephone: (212) 310-9800
> > > > > Telecopy: (212) 310-9868
> > > > > 
> > > > >  

Credit Agreement
dated as of April 14, 2000
among Sunbury Generation, LLC
Bayerische Landesbank Girozentrale,
Cayman Islands Branch, et al.


PRINCIPAL PAYMENT SCHEDULE

 

Payment
Date

Installment
Percentage

> Installment Amount

> Principal Balance

June 30, 2000

> > 1.825%

$1,527,525

$82,172,475

September 30, 2000

> > 1.825%

$1,527,525

$80,644,950

December 31, 2000

> > 1.825%

$1,527,525

$79,117,425

March 31, 2001

> > 1.825%

$1,527,525

$77,589,900

June 30, 2001

> > 1.825%

$1,527,525

$76,062,375

September 30, 2001

> > 1.825%

$1,527,525

$74,534,850

December 31, 2001

> > 1.825%

$1,527,525

$73,007,325

March 31, 2002

> > 1.825%

$1,527,525

$71,479,800

June 30, 2002

> > 0.575%

$481,275

$70,998,525

September 30, 2002

> > 0.575%

$481,275

$70,517,250

December 31, 2002

> > 0.575%

$481,275

$70,035,975

March 31, 2003

> > 0.575%

$481,275

$69,554,700

June 30, 2003

> > 1.000%

$837,000

$68,717,700

September 30, 2003

> > 1.000%

$837,000

$67,880,700

December 31, 2003

> > 1.000%

$837,000

$67,043,700

March 31, 2004

> > 1.000%

$837,000

$66,206,700

June 30, 2004

> > 1.000%

$837,000

$65,369,700

September 30, 2004

> > 1.000%

$837,000

$64,532,700

December 31, 2004

> > 1.000%

$837,000

$63,695,700

March 31, 2005

> > 1.000%

$837,000

$62,858,700

June 30, 2005

> > 1.000%

$837,000

$62,021,700

September 30, 2005

> > 1.000%

$837,000

$61,184,700

December 31, 2005

> > 1.000%

$837,000

$60,347,700

March 31, 2006

> > 1.000%

$837,000

$59,510,700

June 3O, 2006

> > 1.150%

$962,550

$58,548,150

September 30, 2006

> > 1.150%

$962,550

$57,585,600

December 31, 2006

> > 1.150%

$962,550

$56,623,050

March 31, 2007

> > 1.150%

$962,550

$55,660,500

June 30, 2007

> > 1.150%

$962,550

$54,697,950

September 30, 2007

> > 1.150%

$962,550

$53,735,400

December 31, 2007

> > 1.150%

$962,550

$52,772,850

March 31, 2008

> > 1.150%

$962,550

$51,810,300

June 30, 2008

> > 1.300%

$1,088,100

$50,722,200

September 30, 2008

> > 1.300%

$1,088,100

$49,634,100

December 31, 2008

> > 1.300%

$1,088,100

$48,546,000

March 31, 2009

> > 1.300%

$1,088,100

$47,457,900

June 30, 2009

> > 1.300%

$1,088,100

$46,369,800

September 30, 2009

> > 1.300%

$1,088,100

$45,281,700

December 31, 2009

> > 1.300%

$1,088,100

$44,193,600

March 3l, 2010

> > 1.300%

$1,088,100

$43,105,500

June 30, 2010

> > 1.300%

$1,088,100

$42,017,400

September 30, 2010

> > 1.300%

$1,088,100

$40,929,300

December 31, 2010

> > 1.300%

$1,088,100

$39,841,200

March 3l, 2011

> > 1.300%

$1,088,100

$38,753,100

June 30, 2011

> > 1.300%

$1,088,100

$37,665,000

September 30, 2011

> > 1.300%

$1,088,100

$36,576,900

December 31, 2011

> > 1.300%

$1,088,100

$35,488,800

March 31, 2012

> > 1.300%

$1,088,100

$34,400,700

June 30, 2012

> > 1.450%

$1,213,650

$33,187,050

September 30, 2012

> > 1.450%

$1,213,650

$31,973,400

December 31, 2012

> > 1.450%

$1,213,650

$30,759,750

March 3l, 2013

> > 1.450%

$1,213,650

$29,546,100

June 30, 2013

> > 1.600%

$1,339,200

$28,206,900

September 30, 2013

> > 1.600%

$1,339,200

$26,867,700

December 31, 2013

> > 1.600%

$1,339,200

$25,528,500

March 3l, 2014

> > 1.600%

$1,339,200

$24,189,300

June 30, 2014

> > 1.600%

$1,339,200

$22,850,100

September 30, 2014

> > 1.600%

$1,339,200

$21,510,900

December 31, 2014

> > 1.600%

$1,339,200

$20,171,700

March 31, 2015

> > 1.600%

$1,339,200

$18,832,500

June 30, 2015

> > 1.725%

$1,443,825

$17,388,675

September 30, 2015

> > 1.725%

$1,443,825

$15,944,850

December 31, 2015

> > 1.725%

$1,443,825

$14,501,025

March 31, 2016

> > 1.725%

$1,443,825

$13,057,200

June 30, 2016

> > 1.875%

$1,569,375

$11,487,825

September 30, 2016

> > 1.875%

$1,569,375

$ 9,918,450

December 31, 2016

> > 1.875%

$1,569,375

$ 8,349,075

March 31, 2017

> > 1.875%

$1,569,375

$ 6,779,700

June 30, 2017

> > 2.025%

$1,694,925

$ 5,084,775

September 30, 2017

> > 2.025%

$1,694,925

$ 3,389,850

December 31, 2017

> > 2.025%

$1,694,925

$ 1,694,925

March 3l, 2018

> > 2.025%

$1,694,925

0

   

$83,700,000

         

 

 